
	
		II
		110th CONGRESS
		1st Session
		S. 1766
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2007
			Mr. Bingaman (for
			 himself, Mr. Specter,
			 Mr. Harkin, Mr.
			 Stevens, Ms. Murkowski, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To reduce greenhouse gas emissions from the production
		  and use of energy, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Low Carbon Economy Act of
			 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Strategic reduction targets, compliance, and
				trading
					Sec. 101. Quantity of annual allowances.
					Sec. 102. Submission of allowances, credits, and
				payments.
					Sec. 103. Trading system for allowances and
				credits.
					TITLE II—Allocation and auction of allowances
					Sec. 201. General allocation and auction rules.
					Sec. 202. Allocation to industry sectors other than
				carbon-intensive manufacturing.
					Sec. 203. Allocation to carbon-intensive
				manufacturing.
					Sec. 204. Allocation to States.
					Sec. 205. Allocation for agricultural projects.
					Sec. 206. Allocation for early reductions.
					Sec. 207. Allocation of carbon capture and sequestration bonus
				allowances.
					Sec. 208. Auction of allowances for technology, adaptation, and
				assistance programs.
					TITLE III—Provision of credits
					Sec. 301. Credits for activities that take greenhouse gas
				precursors out of commerce in the United States.
					Sec. 302. Credits for carbon dioxide sequestration.
					Sec. 303. Credits for projects that offset other greenhouse gas
				emissions.
					TITLE IV—Technology, adaptation, and assistance
				programs
					Sec. 401. Early technology deployment programs.
					Sec. 402. Adaptation programs.
					Sec. 403. Assistance programs.
					TITLE V—Periodic review and international leadership
					Sec. 501. Executive branch and congressional review of
				program.
					Sec. 502. International reserve allowance
				requirement.
					TITLE VI—General provisions
					Sec. 601. Monitoring and reporting.
					Sec. 602. Enforcement.
					Sec. 603. Administrative provisions.
					Sec. 604. Judicial review.
					Sec. 605. Savings provision.
				
			2.FindingsCongress finds that—
			(1)under the United
			 Nations Framework Convention on Climate Change, done at New York on May 9,
			 1992, the United States is committed to stabilizing greenhouse gas
			 concentrations in the atmosphere at a level that would prevent dangerous
			 anthropogenic interference with the climate system;
			(2)according to the
			 Fourth Assessment of the Intergovernmental Panel on Climate Change, protecting
			 the climate system could require reductions of global greenhouse gas emissions
			 equivalent to 50 to 85 percent below 2000 levels by 2050;
			(3)meeting the
			 commitment to stabilize greenhouse gas emissions at appropriate levels will
			 require a long-term global effort; and
			(4)it is possible
			 and desirable to implement, in the United States, an economy-wide annual limit
			 on greenhouse gas emissions for calendar year 2012 and each subsequent calendar
			 year, with the limit declining to 2006 levels by 2020, 1990 levels by 2030, and
			 at least 60 percent below 2006 levels by 2050 (contingent on sufficient
			 international effort), if the system includes—
				(A)cost mitigation
			 measures, including a technology accelerator payment mechanism, banking, and
			 offsets;
				(B)requirements for
			 periodic Presidential reports and recommendations and expedited congressional
			 procedures to adjust the stringency of the regulatory program on consideration
			 of new scientific information and the efforts of other countries to reduce
			 their emissions;
				(C)an aggressive
			 advanced energy technology deployment program to lower costs of compliance and
			 to improve use of fuels;
				(D)a program to fund
			 activities to address adaptation to a warming climate; and
				(E)a program to
			 provide assistance to low-income persons who may be hardest hit by the costs of
			 climate change and mitigation measures.
				3.DefinitionsIn this Act:
			(1)Allocation
			 period
				(A)Allocation
			 periodThe term allocation period means the initial
			 allocation period or a subsequent allocation period, as appropriate.
				(B)Initial
			 allocation periodThe term initial allocation period
			 means the period beginning January 1, 2012, and ending December 31,
			 2021.
				(C)Subsequent
			 allocation periodThe term subsequent allocation
			 period means—
					(i)the
			 5-year period beginning January 1, 2022, and ending December 31, 2026;
			 and
					(ii)each subsequent
			 5-year period.
					(2)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent
			 means—
				(A)for each covered
			 fuel, the quantity of carbon dioxide that would be emitted into the atmosphere
			 as a result of complete combustion of a unit of the covered fuel, to be
			 determined for the type of covered fuel by the President; and
				(B)for each
			 greenhouse gas (other than carbon dioxide), the quantity of carbon dioxide that
			 would have an effect on global warming equal to the effect of a unit of the
			 greenhouse gas, as determined by the President, taking into consideration
			 global warming potentials.
				(3)Climate
			 Adaptation FundThe term Climate Adaptation Fund
			 means the Climate Adaptation Fund established under section
			 208(f)(1)(B).
			(4)CoalThe
			 term coal means any of the recognized classifications and ranks of
			 coal, including anthracite, bituminous, semibituminous, subbituminous, lignite,
			 peat, and fuel derivatives of coal.
			(5)Covered
			 fuelThe term covered fuel means—
				(A)coal;
				(B)petroleum
			 products;
				(C)natural gas,
			 including liquefied natural gas;
				(D)natural gas
			 liquids; and
				(E)any other fuel
			 derived from fossil hydrocarbons (including bitumen, kerogen, and coalbed
			 methane).
				(6)Covered
			 greenhouse gas emissions
				(A)In
			 generalThe term covered greenhouse gas emissions
			 means—
					(i)for
			 a regulated coal facility in the United States, the emissions associated with
			 coal consumed or converted to synthetic fuels by the facility;
					(ii)for a petroleum
			 refinery located in the United States, the emissions associated with petroleum
			 products, that are refined, produced, or consumed at the refinery;
					(iii)for a natural
			 gas processing plant in the United States, a quantity of emissions equal to the
			 sum of—
						(I)the emissions
			 associated with natural gas liquids produced or consumed at the plant;
			 and
						(II)the emissions
			 associated with natural gas delivered into commerce from, or consumed at, the
			 plant;
						(iv)for an importer
			 of petroleum products, coke, or natural gas (including liquefied natural gas)
			 into the United States, the emissions associated with the petroleum products,
			 coke, or natural gas imported;
					(v)for
			 a manufacturer or importer of hydrofluorocarbons, perfluorocarbons, sulfur
			 hexa­fluoride, or nitrous oxide or an importer of a product containing
			 hy­dro­fluo­ro­car­bons, per­fluo­ro­car­bons, sulfur hexa­fluoride, or nitrous
			 oxide, the quantity of hy­dro­fluo­ro­car­bons, per­fluo­ro­car­bons, sulfur
			 hexa­fluoride, or nitrous oxide produced in the United States or imported by,
			 or contained in products imported by, the manufacturer or importer;
					(vi)for a facility
			 in the United States that manufactures adipic acid or nitric acid, the quantity
			 of nitrous oxide emitted by the facility;
					(vii)for an aluminum
			 smelter in the United States, the quantity of per­fluo­ro­car­bons emitted by
			 the smelter;
					(viii)for a facility
			 in the United States that produces hy­dro­chlo­ro­fluo­ro­car­bon–22, the
			 quantity of hy­dro­fluo­ro­car­bon–23 emitted by the facility; and
					(ix)such other
			 emissions of greenhouse gases from facilities in the United States that the
			 President, by rule under section 102(g), determines is necessary to ensure that
			 allowances are submitted for each covered fuel.
					(B)UnitsQuantities
			 of covered greenhouse gas emissions shall be measured and expressed in units of
			 metric tons of carbon dioxide equivalent.
				(7)Eligible coal
			 mineThe term eligible coal mine means a coal mine
			 located in the United States.
			(8)Eligible
			 electric generation facility
				(A)In
			 generalThe term eligible electric generation
			 facility means a fossil-fuel-fired facility for the generation of
			 electric energy located in the United States.
				(B)ExclusionThe
			 term eligible electric generation facility does not include any
			 facility described in subparagraph (A) that—
					(i)began operations
			 after December 31, 2006; and
					(ii)does not satisfy
			 the criteria established in section 202(c).
					(9)Eligible
			 facilityThe term eligible facility means—
				(A)an eligible coal
			 mine;
				(B)an eligible
			 electric generation facility;
				(C)an eligible
			 natural gas processing plant;
				(D)an eligible
			 nonfuel regulated facility; or
				(E)an eligible
			 refinery.
				(10)Eligible
			 natural gas processing plantThe term eligible natural gas
			 processing plant means a natural gas processing plant located in the
			 United States.
			(11)Eligible
			 nonfuel regulated facilityThe term eligible nonfuel
			 regulated facility means a nonfuel regulated facility located in the
			 United States.
			(12)Eligible
			 refineryThe term eligible refinery means a
			 petroleum refinery located in the United States.
			(13)Energy
			 Assistance FundThe term Energy Assistance Fund
			 means the Energy Assistance Fund established under section 208(f)(1)(C).
			(14)Energy
			 Technology Deployment FundThe term Energy Technology
			 Deployment Fund means the Energy Technology Deployment Fund established
			 under section 208(f)(1)(A).
			(15)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 and
				(F)sulfur
			 hexafluoride.
				(16)Natural gas
			 processing plantThe term natural gas processing
			 plant means a facility in the United States designed to separate natural
			 gas liquids from natural gas.
			(17)Natural gas
			 processorThe term natural gas processor means the
			 owner or operator of a natural gas processing plant.
			(18)Nonfuel
			 regulated entityThe term
			 nonfuel regulated entity means—
				(A)the owner or
			 operator of a nonfuel regulated facility; and
				(B)an importer
			 of—
					(i)hydrofluorocarbons,
			 per­fluo­ro­car­bons, sulfur hexa­fluoride, or nitrous oxide; or
					(ii)a
			 product containing hy­dro­fluo­ro­car­bons, perfluorocarbons, sulfur
			 hexa­fluoride, or nitrous oxide.
					(19)Nonfuel
			 regulated facilityThe term nonfuel regulated
			 facility means a facility that—
				(A)manufactures
			 hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, or nitrous
			 oxide;
				(B)emits nitrous
			 oxide associated with the manufacture of adipic acid or nitric acid;
				(C)is an aluminum
			 smelter; or
				(D)emits
			 hydrofluorocarbon–23 as a byproduct of hydrochlorofluorocarbon–22
			 production.
				(20)Offset
			 projectThe term offset project means any project
			 to—
				(A)reduce greenhouse
			 gas emissions; or
				(B)sequester or
			 destroy a greenhouse gas.
				(21)Petroleum
			 productThe term petroleum product means—
				(A)a refined
			 petroleum product;
				(B)residual fuel
			 oil;
				(C)petroleum coke;
			 or
				(D)a liquefied
			 petroleum gas.
				(22)Regulated coal
			 facilityThe term regulated coal facility means a
			 facility that uses more than 5,000 tons of coal in a calendar year.
			(23)Regulated
			 entityThe term regulated entity means—
				(A)a regulated fuel
			 distributor;
				(B)the owner or
			 operator of a regulated coal facility;
				(C)a nonfuel
			 regulated entity; or
				(D)an entity
			 designated by the President under section 102(g)(2).
				(24)Regulated fuel
			 distributorThe term regulated fuel distributor
			 means—
				(A)the owner or
			 operator of—
					(i)a
			 petroleum refinery; or
					(ii)a
			 natural gas processing plant; or
					(B)an importer
			 of—
					(i)petroleum
			 products;
					(ii)coke; or
					(iii)natural gas
			 (including liquefied natural gas).
					(25)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(26)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)Guam;
				(E)American
			 Samoa;
				(F)the Commonwealth
			 of the Northern Mariana Islands;
				(G)the Federated
			 States of Micronesia;
				(H)the Republic of
			 the Marshall Islands;
				(I)the Republic of
			 Palau; and
				(J)the United States Virgin Islands.
				(27)TAPThe
			 term TAP means the technology accelerator payment determined under
			 section 102.
			(28)United
			 StatesThe term United States, when used in the
			 geographic sense, means all of the States.
			IStrategic
			 reduction targets, compliance, and trading
			101.Quantity of
			 annual allowancesThe
			 President shall issue a total quantity of allowances for covered greenhouse gas
			 emissions for each calendar year in accordance with the following table:
				
					
						
							Calendar YearMillions of Metric
					 Tons of Covered Greenhouse Gas Emissions
							
						
						
							20126,652
							
							20136,592
							
							20146,533
							
							20156,474
							
							20166,416
							
							20176,358
							
							20186,301
							
							20196,245
							
							20206,188
							
							20216,097
							
							20226,006
							
							20235,915
							
							20245,823
							
							20255,732
							
							20265,550
							
							20275,367
							
							20285,184
							
							20295,002
							
							2030 and each calendar
					 year thereafter4,819.
							
						
					
				
			102.Submission of
			 allowances, credits, and payments
				(a)RequirementFor
			 calendar year 2012 and each calendar year thereafter, each regulated entity
			 shall submit to the President—
					(1)the number of
			 allowances or credits equal to the covered greenhouse gas emissions of the
			 regulated entity; or
					(2)a payment equal
			 to the amount of the applicable TAP price in lieu of submission of 1 or more
			 required allowances.
					(b)Deadline for
			 submissionEach regulated entity required to submit an allowance
			 under this section shall submit the allowance, credit, or payment under
			 subsection (a) not later than March 31 of the calendar year following the
			 calendar year for which the allowance is required to be submitted.
				(c)RulesThe
			 President shall promulgate such rules as the President determines to be
			 necessary or appropriate to—
					(1)identify and
			 register each regulated entity that is required to submit an allowance under
			 this section; and
					(2)require the
			 submission of reports and otherwise obtain any information the President
			 determines to be necessary to calculate or verify the compliance of a regulated
			 entity with any requirement under this section.
					(d)Determination
			 of applicable TAP priceThe applicable TAP price per allowance
			 shall be—
					(1)for calendar year
			 2012, $12 per metric ton of carbon dioxide equivalent; and
					(2)for each
			 subsequent calendar year, an amount equal to the product obtained by
			 multiplying—
						(A)the TAP price
			 established for the preceding calendar year increased by 5 percent; and
						(B)the ratio
			 that—
							(i)the
			 implicit price deflator for the gross domestic product, as computed and
			 published by the Department of Commerce for the most recent 4-calendar quarter
			 period for which data is available; bears to
							(ii)the implicit
			 price deflator for the gross domestic product, as computed and published by the
			 Department of Commerce for the 4-calendar quarter period immediately preceding
			 the period referred to in clause (i).
							(e)Disposition of
			 receiptsThe funds received under subsection (a)(2) shall be
			 deposited into the Energy Technology Deployment Fund.
				(f)ExemptionThe
			 President may exempt from the requirements of this Act a regulated entity for
			 any period during which the President determines, after providing an
			 opportunity for public comment, that measuring or estimating the quantity of
			 covered greenhouse gas emissions by the entity is not feasible.
				(g)Adjustments
					(1)ModificationThe
			 President may modify, by rule, the quantity of covered greenhouse gas emissions
			 attributable to a regulated entity if the President determines that the
			 modification is necessary to ensure that—
						(A)allowances are
			 submitted for all quantities of covered greenhouse gas emissions; and
						(B)allowances are
			 not submitted for the same quantity of covered greenhouse gas emissions by more
			 than 1 regulated entity.
						(2)ExtensionThe
			 President may extend, by rule, the requirement to submit allowances under this
			 section to an entity that is not otherwise a regulated entity if the President
			 determines that the extension is necessary to ensure that allowances are
			 submitted for all covered greenhouse gas emissions.
					(3)Application to
			 natural gas
						(A)In
			 generalRules under paragraphs (1) and (2) shall ensure
			 that—
							(i)the
			 requirements of subsection (a) are met for any natural gas that is not imported
			 or processed by a natural gas processor; and
							(ii)more than 1
			 allowance is not required to be submitted for a unit of natural gas that is
			 imported and subsequently processed in the United States.
							(B)Alaska natural
			 gasIn the case of natural gas produced in Alaska and not
			 reinjected in the field, the producer of the natural gas and any associated
			 natural gas liquids shall be considered to be the natural gas processor and the
			 regulated fuel distributor of the natural gas and natural gas liquids.
						(h)Study on
			 process emissionsNot later than 2 years after the date of
			 enactment of this Act, the President shall—
					(1)carry out studies
			 of the technical and economic feasibility of requiring the submission of
			 allowances for process emissions not otherwise covered by this title;
			 and
					(2)submit to
			 Congress a report that describes the results of the study (including
			 recommendations of the President based on those results).
					(i)Next generation
			 methane reduction and use technologies
					(1)ReportNot
			 later than 1 year after the date of enactment of this Act, the President shall
			 submit to Congress a report that—
						(A)assesses the
			 potential for next generation technologies that can reduce and use methane
			 emissions from natural sources and the energy, agricultural, and waste sectors;
			 and
						(B)includes
			 recommendations for funding research and development and technology deployment
			 programs for the most promising technologies.
						(2)Demonstration
			 projectsThe Secretary shall use a portion of the funds provided
			 under paragraph (3) to support demonstration projects that use methane capture
			 and use technologies.
					(3)FundingOf
			 the funds in the Energy Technology Deployment Fund, the Secretary, in
			 consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of the Interior, shall use to carry out a methane research and
			 development program (including demonstration projects), without further
			 appropriation, $10,000,000 for each of fiscal years 2010 through 2019.
					(j)Retirement of
			 allowances
					(1)In
			 generalAny person or entity that is not subject to this Act may
			 submit to the President an allowance for retirement at any time.
					(2)Action by
			 presidentOn receipt of an allowance under paragraph (1), the
			 President—
						(A)shall accept the
			 allowance; and
						(B)shall not
			 allocate, auction, or otherwise reissue the allowance.
						103.Trading system
			 for allowances and credits
				(a)Administrative
			 requirements
					(1)DenominationAllowances
			 and credits issued by the President under this Act shall be denominated in
			 units of metric tons of carbon dioxide equivalent.
					(2)Period of use
			 and bankingAn allowance or credit issued by the President under
			 this Act may be used during—
						(A)the calendar year
			 for which the allowance or credit is issued; or
						(B)any subsequent
			 calendar year.
						(3)Serial
			 numbersThe President shall—
						(A)assign a unique
			 serial number to each allowance or credit issued under this Act; and
						(B)retire the serial
			 number of an allowance or credit on the date on which the allowance or credit
			 is submitted.
						(b)Trading
			 system
					(1)In
			 generalThe President shall—
						(A)establish, by
			 rule, a trading system under which allowances and credits may be sold,
			 exchanged, purchased, or transferred by any person or entity, including a
			 registry for issuing, recording, and tracking allowances and credits;
			 and
						(B)specify all
			 procedures and requirements required for orderly functioning of the trading
			 system.
						(2)Transparency
						(A)In
			 generalThe trading system under paragraph (1) shall include such
			 provisions as the President considers to be appropriate to—
							(i)facilitate price
			 transparency and participation in the market for allowances and credits;
			 and
							(ii)protect buyers
			 and sellers of allowances and credits, and the public, from the adverse effects
			 of collusion and other anticompetitive behaviors.
							(B)Authority to
			 obtain informationThe President may obtain any information the
			 President considers to be necessary to carry out this subsection from any
			 person or entity that buys, sells, exchanges, or otherwise transfers an
			 allowance or credit.
						(c)Nature of
			 allowances and creditsAn allowance or credit that is allocated
			 or distributed under this Act shall not constitute a security or property
			 right.
				IIAllocation and
			 auction of allowances
			201.General
			 allocation and auction rules
				(a)Percentage of
			 allowances available for allocation and auction
					(1)Calendar years
			 2012 through 2030For each of calendar years 2012 through 2030,
			 the percentage of the total quantity of allowances issued and available for
			 allocation, sequestration and early reduction projects, and auction shall be
			 determined in accordance with the following table:
						
							
							
								
									YearAuctionAllocation to
					 Industry Sectors (Regulated and Nonregulated Entities)Set-Aside ProgramsAllocation to States
									
									TechnologyAdaptionLow-Income
					 AssistanceAgriculture SequestrationEarly ReductionCCS Bonus
					 Allowance
									
								
								
									20121284535189
									
									20131284535189
									
									20141284535189
									
									20151284535189
									
									20161284535189
									
									20171394515189
									
									201814104495189
									
									201915114475189
									
									202016124455189
									
									202117135435089
									
									202218145415089
									
									202319155395089
									
									202420165375089
									
									202521175355089
									
									202622185335089
									
									202723195315089
									
									202824205295089
									
									202925215275089
									
									203026225255089
									
								
							
						
					(2)Calendar year
			 2031 and subsequent calendar yearsFor calendar year 2031 and
			 each subsequent calendar year, the percentage of the total quantity of
			 allowances issued shall be equal to the percentages allocated under paragraph
			 (1) for calendar year 2030, as adjusted as follows:
						(A)The percentages
			 allocated to technology and adaptation shall each increase by 1 percentage
			 point for each of calendar years 2031 through 2043.
						(B)The percentage
			 allocated to industry sectors shall decrease by 2 percentage points for each of
			 calendar years 2031 through 2043.
						(C)For calendar year
			 2043 and each subsequent calendar year, the percentages for technology,
			 adaptation, and industry sectors shall be established at 39, 36, and 0,
			 respectively.
						(b)Allocation of
			 allowances
					(1)AllocationsExcept
			 as otherwise specifically provided in this Act, not later than the date that is
			 2 years before the beginning of the initial allocation period, and each
			 subsequent allocation period, the President shall, by rule, allocate for each
			 calendar year during the allocation period a quantity of allowances in
			 accordance with this subsection.
					(2)QuantityThe
			 total quantity of allowances available to be allocated for each calendar year
			 of an allocation period shall be the product obtained by multiplying—
						(A)the total
			 quantity of allowances issued for the calendar year under section 101;
			 and
						(B)the allocation
			 percentage for the calendar year under subsection (a).
						(3)Allowance
			 allocation rulemakingNot later than 18 months after the date of
			 enactment of this Act, the President shall establish, by rule, procedures for
			 allocating allowances in accordance with the criteria established under this
			 subsection, including forms, schedules for submission, and other requirements
			 for the reporting of information necessary for the allocation of allowances
			 under this section.
					(4)Cost of
			 allowancesThe President shall distribute allowances under this
			 title at no cost to the recipient of the allowance.
					(c)Allocation
			 within industry sectorsThe allowances available for allocation
			 to industry under subsection (b)(2) shall be distributed to industry sectors as
			 follows:
					
						
							
								Industry SectorFacilities within Industry SectorPercentage of
					 Allowances Allocated to Industry
								
							
							
								 CoalEligible Coal Mine12
								
								RefiningEligible Petroleum
					 Refineries7
								
								Natural GasEligible Natural Gas
					 Processing Plants4
								
								Electric PowerEligible Electric Generation Facilities54
								
								Nonfuel EntitiesEligible Nonfuel Regulated
					 Facilities4
								
								Carbon-intensive
					 ManufacturingEligible Manufacturing Facilities19
								
							
						
					
				202.Allocation to
			 industry sectors other than carbon-intensive manufacturing
				(a)DefinitionsIn
			 this section:
					(1)Calculated
			 baseline emissionsThe term calculated baseline
			 emissions means, for an eligible electric generation facility that is a
			 new eligible facility or a new entrant facility, the product obtained by
			 multiplying—
						(A)the nameplate
			 capacity of the facility;
						(B)the national
			 average capacity factor for the type of generation facility during the most
			 recent 3-year period for which data are available; and
						(C)the applicable
			 emission rate established by the President pursuant to subsection (c), as
			 determined as of the date on which the facility is first eligible to receive
			 allowances.
						(2)Carbon content
			 allocation factorThe term carbon content allocation
			 factor means—
						(A)in the case of an
			 eligible coal mine, the carbon dioxide equivalent of the coal produced at the
			 coal mine;
						(B)in the case of an
			 eligible electric generation facility—
							(i)if
			 the eligible electric generation facility is an existing eligible facility, the
			 carbon dioxide emissions of the facility; or
							(ii)if
			 the eligible electric generation facility is a new eligible facility or a new
			 entrant facility, the calculated baseline emissions of the facility; and
							(C)in the case of an
			 eligible petroleum refinery, an eligible gas processing facility, or an
			 eligible nonfuel regulated facility, the covered greenhouse gas emissions of
			 the facility.
						(3)Existing
			 eligible facilityThe term existing eligible
			 facility means an eligible facility that began operation prior to
			 January 1, 2007.
					(4)New eligible
			 facilityThe term new eligible facility means an
			 eligible facility that began operation after December 31, 2006, and before the
			 allocation is made for an allocation period.
					(5)New entrant
			 facilityThe term new entrant facility, with respect
			 to an allocation period, means an eligible facility that began operation during
			 or after the calendar year in which the allocation rule was promulgated under
			 section 201(b)(1) for that allocation period.
					(b)Allocation
					(1)Total
			 allocationFor each calendar year, eligible facilities (other
			 than new entrant facilities) within an industry sector shall be allocated 92
			 percent of the total quantity of allowances available for allocation to that
			 industry sector under section 201(c).
					(2)General rule
			 for allocation to individual facilitiesFor each calendar year,
			 the quantity of allowances allocated to each eligible facility (other than a
			 new entrant facility) within an industry sector shall be the quantity equal to
			 the product obtained by multiplying—
						(A)the total
			 allocation to eligible facilities (other than new entrant facilities) in that
			 sector under paragraph (1); and
						(B)the ratio
			 that—
							(i)the
			 carbon content allocation factor for that facility during the 3-year period
			 beginning on January 1, 2004 (or, in the case of a new eligible facility,
			 during the first 3 years of operation); bears to
							(ii)the sum of the
			 carbon content allocation factors for all eligible facilities (other than new
			 entrant facilities) in that sector, as determined pursuant to clause
			 (i).
							(3)Allocation for
			 new entrants
						(A)In
			 generalFor each calendar year, 8 percent of the total quantity
			 of allowances available for allocation to an industry sector under section
			 201(c) shall be available for allocation to new entrant facilities in that
			 sector, as determined under subparagraphs (B) and (C).
						(B)Individual
			 allocationsEach calendar year, the President shall allocate
			 allowances to any new entrant facility for that calendar year equal to the
			 product obtained by multiplying—
							(i)the
			 carbon content allocation factor for that facility for the prior calendar year;
			 and
							(ii)the ratio that
			 (for that calendar year)—
								(I)the allowances
			 allocated under paragraph (1) to the applicable industry sector; bears
			 to
								(II)the sum of the
			 carbon content allocation factors for all eligible facilities (other than new
			 entrant facilities) in that sector.
								(C)Relationship to
			 auction
							(i)Insufficient
			 allocationsIf the allowances available for allocation to new
			 entrant facilities under subparagraph (A) are insufficient to enable the
			 allocations required under subparagraph (B) to be made, the additional required
			 allowances shall be deducted from the allowances available for auction under
			 section 208.
							(ii)Surplus
			 allocationsIf the President does not allocate under subparagraph
			 (B) all the allowances available for new entrants under subparagraph (A), any
			 unallocated allowances shall be added to the allowances available for
			 auction.
							(c)Eligibility
			 criteria for post-2006 electric generation facilities
					(1)CriteriaThe
			 President shall establish, by rule, emissions rate criteria for—
						(A)natural gas-fired
			 generation facilities for electric energy, based on the carbon dioxide per
			 kilowatt hour emission rate of new natural gas combined cycle facilities;
			 and
						(B)coal-fired
			 generation facilities for electric energy that commence operation after
			 December 31, 2006, based on the lowest economically achievable carbon dioxide
			 per kilowatt hour emission rate for a facility of that type.
						(2)Review and
			 revisionThe President—
						(A)shall review the
			 criteria in advance of the allocation for each subsequent allocation period;
			 and
						(B)may revise the
			 criteria by rule.
						(3)Effective date
			 of revisionsAny revision of the criteria shall apply only with
			 respect to eligible electricity generation facilities beginning operation after
			 the effective date of the revised criterion.
					203.Allocation to
			 carbon-intensive manufacturing
				(a)DefinitionsIn
			 this section:
					(1)Currently
			 operating facilityThe term currently operating
			 facility means an eligible manufacturing facility that had significant
			 operations during the calendar year preceding the calendar year for which the
			 allocation rule is promulgated under section 201(b) for an allocation
			 period.
					(2)Eligible
			 manufacturing facility
						(A)In
			 generalThe term eligible manufacturing facility
			 means a manufacturing facility located in the United States that principally
			 manufactures iron, steel, aluminum, pulp, paper, cement, chemicals, or such
			 other products as the President may determine, by rule, are likely to be
			 significantly disadvantaged in competitive international markets as a result of
			 indirect costs of the program established under this Act.
						(B)ExclusionThe
			 term eligible manufacturing facility does not include a facility
			 eligible to receive allowances under section 202 or any electric
			 generator.
						(3)Indirect carbon
			 dioxide emissionsThe term indirect carbon dioxide
			 emissions means the product obtained by multiplying (as determined by
			 the President)—
						(A)the quantity of
			 electricity consumption at an eligible manufacturing facility; and
						(B)the rate of
			 carbon dioxide emission per kilowatt-hour output for the region in which the
			 manufacturer is located.
						(4)New entrant
			 manufacturing facilityThe term new entrant manufacturing
			 facility, with respect to an allocation period, means an eligible
			 manufacturing facility that began operation during or after the calendar year
			 for which the allocation rule was promulgated under subsection 201(b) for that
			 allocation period.
					(b)Total
			 allocation for currently-operating facilitiesFor each calendar
			 year, currently-operating facilities shall be allocated 96 percent of the total
			 quantity of allowances available for allocation to carbon-intensive
			 manufacturing under section 201(c).
				(c)Total
			 allocation for currently-operating facilities in each category of manufacturing
			 facilitiesThe quantity of allowances available for allocation to
			 facilities in each category of currently-operating facilities shall be equal to
			 the product obtained by multiplying—
					(1)the total
			 quantity of allowances available for allocation under subsection (b);
			 and
					(2)the ratio that
			 (during the year preceding the calendar year for which the allocation rule is
			 promulgated for the allocation period)—
						(A)the sum of the
			 direct and indirect carbon dioxide emissions by currently-operating facilities
			 in the category; bears to
						(B)the sum of the
			 direct and indirect carbon dioxide emissions by all currently-operating
			 facilities.
						(d)Individual
			 allocations to currently-operating facilitiesFor each calendar
			 year of the allocation period, the quantity of allowances allocated to a
			 currently-operating facility shall be the quantity equal to the product
			 obtained by multiplying—
					(1)the total
			 quantity of allowances available for allocation to currently-operating
			 facilities in the appropriate category, as determined under subsection (c);
			 and
					(2)the ratio that
			 (during the 3 calendar years preceding the year for which the allocation rule
			 is promulgated for the allocation period)—
						(A)the average
			 number of production employees employed at the facility; bears to
						(B)the average
			 number of production employees employed at all existing eligible manufacturing
			 facilities in the appropriate category.
						(e)Revocation of
			 allowances on facility shut downIf an eligible manufacturing
			 facility received an allocation of allowances under this section for an
			 allocation period and is subsequently permanently shut down during the
			 allocation period, the facility shall promptly return to the President
			 allowances equal to the allowances received for calendar years after the
			 calendar year of the shut down.
				(f)New entrant
			 manufacturing facilities
					(1)In
			 generalFor each calendar year, 4 percent of the total quantity
			 of allowances available for allocation to carbon intensive manufacturing under
			 section 201(c) shall be allocated to new entrant manufacturing
			 facilities.
					(2)Individual
			 allocationsEach calendar year, the President shall allocate
			 allowances to any new entrant manufacturing facility for that calendar year in
			 a quantity equal to the product obtained by multiplying—
						(A)the average
			 number of production employees employed at the new entrant manufacturing
			 facility during the prior calendar year; and
						(B)the rate (in
			 allowances per production employee) at which allowances were allocated to
			 currently-operating facilities in the appropriate category for the calendar
			 year, as determined under subsection (d).
						(3)Relationship to
			 auctionSection 202(b)(3)(C) shall be applicable to allowances
			 for new entrant manufacturing facilities to the same extent that section
			 202(b)(3)(C) applies to allowances for other new entrant facilities.
					204.Allocation to
			 States
				(a)DistributionNot
			 later than the date that is 2 years before the 5-year period beginning January
			 1, 2012 and ending December 31, 2017, and each subsequent 5-year period, the
			 President shall, by rule, allocate for each calendar year during the relevant
			 5-year period a quantity of allowances in accordance with this section.
				(b)DistributionThe
			 allowances available for allocation to States under section 201(b) for an
			 allocation period shall be distributed as follows:
					(1)For each calendar
			 year of the period, 1/2 of the quantity of allowances
			 available for allocation to States under section 201(b) shall be allocated to
			 individual States based on the ratio that—
						(A)the greenhouse
			 gas emissions of the State during the 3 calendar years preceding the calendar
			 year for which the allocation rule is promulgated for the period; bears
			 to
						(B)the greenhouse
			 gas emissions of all States for that period.
						(2)For each calendar
			 year of the period, 1/2 of the quantity of allowances
			 available for allocation to States under section 201(b) shall be allocated
			 among the States based on the ratio that—
						(A)the population of
			 the State, as determined by the most recent decennial census preceding the
			 calendar year for which the allocation rule is promulgated for the allocation
			 period; bears to
						(B)the population of
			 all States as determined by that census.
						(c)Use
					(1)In
			 generalDuring any calendar year, a State shall use not less than
			 90 percent of the allowances allocated to the State (or proceeds of sale of
			 those allowances) for that calendar year—
						(A)to mitigate
			 impacts on low-income energy consumers;
						(B)to promote energy
			 efficiency (including support of electricity demand reduction, waste
			 minimization, and recycling programs);
						(C)to promote
			 investment in nonemitting electricity generation technology;
						(D)to encourage
			 advances in energy technology that reduce or sequester greenhouse gas
			 emissions;
						(E)to avoid
			 distortions in competitive electricity markets;
						(F)to mitigate
			 obstacles to investment by new entrants in electricity generation markets and
			 energy-intensive manufacturing sectors;
						(G)to address local
			 or regional impacts of climate change policy, including providing assistance to
			 displaced workers;
						(H)to mitigate
			 impacts on energy-intensive industries in internationally competitive markets;
			 or
						(I)to enhance energy
			 security.
						(2)DeadlineA
			 State shall distribute or sell allowances for use in accordance with paragraph
			 (1) by not later than 1 year before the beginning of each allowance allocation
			 period.
					(3)Return of
			 allowancesNot later than 330 days before the beginning of each
			 period, a State shall return to the President any allowances not distributed by
			 the deadline in paragraph (2).
					205.Allocation for
			 agricultural projects
				(a)Agricultural
			 greenhouse gas management research
					(1)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with scientific and agricultural experts, shall
			 prepare and submit to Congress a report that describes the status of research
			 on agricultural greenhouse gas management, including a description of—
						(A)research on soil
			 carbon sequestration and other agricultural greenhouse gas management that has
			 been carried out;
						(B)any additional
			 research that is necessary;
						(C)the proposed
			 priority for additional research;
						(D)the most
			 appropriate approaches for conducting the additional research; and
						(E)the manner is
			 which carbon credits that are specific to agricultural operations should be
			 valued and allotted.
						(2)Standardized
			 system of soil carbon measurement and certification for the agricultural
			 sector
						(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall establish a standardized system of
			 soil carbon measurement and certification for the agricultural sector.
						(B)AdministrationIn
			 establishing the system, the Secretary shall—
							(i)create a
			 standardized system of measurements for agricultural greenhouse gases that
			 takes into account crop type, fertilizer and water inputs, soil type, region or
			 weather, tilling practices, and other relevant factors; and
							(ii)delineate the
			 most appropriate system of certification of credit by public or private
			 entities.
							(3)ResearchAfter
			 the date of submission of the report described in paragraph (1), the President
			 and the Secretary of Agriculture (in collaboration with the member institutions
			 of higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, institutions of higher education, and research entities)
			 shall initiate a program to conduct any additional research that is necessary
			 relating to soil carbon sequestration and other agricultural sector greenhouse
			 gas emissions for all agricultural sectors, including trees and
			 grassland.
					(b)Agricultural
			 sequestration allowancesTaking into account the report prepared
			 under subsection (a)(1), the Secretary of Agriculture shall establish, by rule,
			 a program under which agricultural sequestration allowances may be distributed
			 to entities that carry out sequestration projects on agricultural land that
			 achieve long-term greenhouse gas emission mitigation benefits.
				(c)QuantityDuring a calendar year, the Secretary of
			 Agriculture shall distribute agricultural sequestration allowances in a
			 quantity not greater than the product obtained by multiplying—
					(1)the total number
			 of allowances issued for the calendar year under section 101(a); and
					(2)the percentage of
			 allowances available for agricultural sequestration under section
			 201(a).
					(d)Relationship to
			 auction
					(1)Insufficient
			 allowancesIf the allowances available for agricultural
			 sequestration under subsection (c) are insufficient to enable the allocations
			 required under the program established under subsection (b) to be made, the
			 additional required allowances shall be deducted from allowances available for
			 auction under section 208.
					(2)Surplus
			 allowancesIf the Secretary of Agriculture does not allocate
			 under this subsection all of the allowances available for agricultural
			 sequestration, any unallocated allowances shall be added to the allowances
			 available for auction under section 208.
					(e)Education and
			 outreach servicesThe Secretary of Agriculture, acting through
			 the Cooperative State Research, Education, and Extension Service, shall carry
			 out a program to provide—
					(1)education and
			 outreach services to agricultural producers relating to—
						(A)the carbon
			 sequestering ability of soil by region, plant type, soil type, cropping
			 practice, and water availability;
						(B)the soil and
			 environmental benefits of carbon sequestration;
						(C)the transition to
			 carbon sequestering soil techniques;
						(D)other
			 agricultural sector greenhouse gas emission reduction activities; and
						(E)the rules and
			 earning potential of participating in private and public carbon trading
			 systems; and
						(2)education and
			 outreach services to aggregators relating to—
						(A)the management of
			 carbon credits for agricultural producers; and
						(B)the assistance
			 provided to agricultural producers for the management required for carbon
			 trading systems.
						(f)Competitive
			 grants
					(1)In
			 generalThe Secretary of Agriculture shall carry out a program to
			 provide competitive grants to conduct research, education, and outreach service
			 projects under this section within and outside of the Department of
			 Agriculture.
					(2)PriorityIn
			 making grants under paragraph (1), the Secretary of Agriculture shall give
			 priority to community organizations and producer groups.
					(3)Limitations
						(A)Research
			 projectsThe maximum amount of a grant awarded for a research
			 project under this subsection shall be $500,000.
						(B)Educational and
			 outreach projectsThe maximum amount of a grant awarded for an
			 education or outreach project under this subsection shall be $50,000.
						(4)FundingOf
			 the funds of the Energy Technology Deployment Fund, the Secretary of
			 Agriculture shall use to carry out this subsection, without further
			 appropriation, $10,000,000 for each of fiscal years 2008 through 2013, to
			 remain available until expended.
					206.Allocation for
			 early reductions
				(a)Establishment
					(1)In
			 generalThe President shall establish, by rule, a program under
			 which the President may distribute to any entity that carries out a project to
			 reduce or sequester greenhouse gas emissions before the initial allocation
			 period a quantity of allowances that reflects the actual emissions reductions
			 or net sequestration of the project, as determined by the President.
					(2)Insufficient
			 allowancesThe President shall establish procedures for
			 distribution of allowances if the total quantity of eligible early reductions
			 exceeds the quantity of allowances available under subsection (b).
					(b)Available
			 allowancesThe total quantity of allowances distributed under
			 subsection (a) may not exceed the product obtained by multiplying—
					(1)the total number
			 of allowances issued for the calendar year under section 101(a); and
					(2)the percentage
			 available for early reduction allowances for the calendar year under section
			 201(a).
					(c)EligibilityThe
			 President may distribute allowances only for early reduction projects
			 that—
					(1)are consistent
			 with maintaining the environmental integrity of the program under this Act;
			 and
					(2)were reported
			 under—
						(A)the Voluntary
			 Reporting of Greenhouse Gases Program of the Energy Information Administration
			 under section 1605(b) of the Energy Policy Act of 1992 (42 U.S.C.
			 13385(b));
						(B)the Climate
			 Leaders Program of the Environmental Protection Agency; or
						(C)a
			 State-administered or privately administered registry that includes early
			 reduction actions not covered under the programs described in subparagraph (A)
			 or (B).
						207.Allocation of
			 carbon capture and sequestration bonus allowances
				(a)Bonus
			 allowances for near-term geological sequestration projects
					(1)Establishment
						(A)In
			 generalThe President shall establish, by rule, a demonstration
			 program under which the President shall encourage near-term development of
			 certain geological sequestration projects by distributing bonus allowances to
			 entities that implement the projects.
						(B)Additional
			 allowancesThe distribution of bonus allowances shall be in
			 addition to any credits distributed for the projects under section 302.
						(2)Qualifying
			 projectsTo be eligible for bonus allowances under this
			 subsection, a project shall—
						(A)comply with such
			 procedures as the President may establish for crediting geological
			 sequestration projects under sections 302 and 303;
						(B)sequester carbon
			 dioxide emissions resulting from electric power generation; and
						(C)have begun
			 operation during the period beginning January 1, 2008, and ending December 31,
			 2030.
						(3)Allocation of
			 bonus allowancesEach calendar year, the President shall
			 distribute bonus allowances to each qualifying project under this subsection in
			 a quantity equal to the product obtained by multiplying the number of tons
			 sequestered by the project and the bonus allowance rate for that calendar year
			 as provided in the following table:
						
							
								
									Calendar YearBonus Allowance Rate
									
								
								
									20123.5
									
									20133.5
									
									20143.5
									
									20153.5
									
									20163.5
									
									20173.5
									
									20183.3
									
									20193.1
									
									20202.9
									
									20212.7
									
									20222.5
									
									20232.3
									
									20242.1
									
									20251.9
									
									20261.7
									
									20271.5
									
									20281.3
									
									20291.1
									
									20300.9
									
									20310.7
									
									20320.5
									
									20330.5
									
									20340.5
									
									20350.5
									
									20360.5
									
									20370.5
									
									20380.5
									
									20390.5
									
									20400.0
									
								
							
						
					(4)10-year
			 limitA qualifying project may receive annual bonus allowances
			 under this subsection only for the first 10 years of operation.
					(5)Relationship to
			 auction
						(A)Insufficient
			 bonus allowancesIf the bonus allowances available for geological
			 sequestration (as determined by multiplying the total number of allowances
			 issued for a calendar year under section 101(a) and the percentage for
			 geological sequestration under section 201(a)) are insufficient to enable the
			 allocations required under paragraph (3) to be made, the additional required
			 allowances shall be deducted from allowances available for auction under
			 section 208.
						(B)Surplus bonus
			 allowancesIf the President does not allocate under this
			 subsection all of the allowances available for geological sequestration, any
			 unallocated allowances shall be added to the allowances available for auction
			 under section 208.
						(b)Report on
			 geological sequestration projectsNot later than 1 year after the
			 date of enactment of this Act, the President shall submit to Congress a report
			 on the environmental, health, and safety issues surrounding the long-term
			 storage of large quantities of carbon dioxide emissions in geological
			 formations, including any legislative recommendations to address liability for
			 releases of carbon dioxide emissions from the formations.
				208.Auction of
			 allowances for technology, adaptation, and assistance programs
				(a)ProcedureThe
			 President shall establish, by rule, a procedure for the auction of allowances
			 for each calendar year in accordance with this section.
				(b)Base
			 quantitySubject to subsection (c), the base quantity of
			 allowances to be auctioned for a calendar year shall be the product obtained by
			 multiplying—
					(1)the total number
			 of allowances issued for the calendar year under section 101(a); and
					(2)the percentage
			 for technology, adaptation, and low-income household assistance for the
			 calendar year under section 201(a).
					(c)Adjustments to
			 number of allowances auctionedFor any calendar year, the
			 quantity of allowances shall be equal to the base quantity of allowances
			 determined pursuant to subsection (b)—
					(1)minus any excess
			 allowances needed to—
						(A)allocate
			 allowances to a new entrant facility under section 202(b)(3);
						(B)allocate
			 allowances to a new entrant manufacturing facility under section 203(f);
						(C)allocate
			 allowances for an agricultural sequestration project under section 205;
			 or
						(D)allocate carbon
			 capture and sequestration bonus allowances under section 207(a); and
						(2)plus any
			 allowances that were—
						(A)available for
			 allocation by the President under section 201(b) for the calendar year but not
			 distributed;
						(B)available for
			 allocation for the proceeding calendar year for new entrant facilities under
			 section 202(b)(3) but not distributed during that calendar year;
						(C)returned to the
			 President by the owner or operator of a shut down eligible manufacturing
			 facility under section 203(e);
						(D)available for
			 allocation for the preceding calendar year for new entrant manufacturing
			 facilities under section 203(f) but not distributed during that calendar
			 year;
						(E)returned to the
			 President by a State under section 204(b)(3);
						(F)available during
			 the preceding calendar year for allocation to an agricultural project under
			 section 205 but not distributed during that calendar year; or
						(G)available during
			 the preceding calendar year for allocation as a carbon capture and
			 sequestration bonus allowance under section 207(a) but not distributed during
			 that calendar year.
						(d)Allocation of
			 reduction or increaseAny reduction or increase in auction
			 allowances under subsection (c) shall be allocated among technology,
			 adaptation, and low-income household assistance in the same ratio as the base
			 quantity of allowances is allocated between technology, adaptation, and
			 low-income household assistance under section 201(a).
				(e)ScheduleThe
			 auction of allowances shall be held on the following schedule:
					(1)In 2009, the
			 President shall auction—
						(A)1/2
			 of the allowances available for auction for 2012; and
						(B)1/2
			 of the allowances available for auction for 2013.
						(2)In 2010, the
			 President shall auction 1/2 of the allowances available
			 for auction for 2014.
					(3)In 2011, the
			 President shall auction 1/2 of the allowances available
			 for auction for 2015.
					(4)In 2012 and each
			 subsequent calendar year, the President shall auction—
						(A)1/2
			 of the allowances available for auction for that calendar year; and
						(B)1/2
			 of the allowances available for auction for the calendar year that is 4
			 calendar years after that calendar year.
						(f)Auction
			 proceeds
					(1)Establishment
			 of fundsThere are established in the Treasury the following
			 funds:
						(A)The Energy
			 Technology Deployment Fund.
						(B)The Climate
			 Adaptation Fund.
						(C)The Energy
			 Assistance Fund.
						(2)Deposit of
			 fundsSubject to paragraph (3), the President shall deposit into
			 the funds under paragraph (1) the proceeds of auctions of allowances under this
			 section, in the same ratio as the base quantity of allowances for the
			 applicable year for technology, adaptation, and low-income household
			 assistance, respectively, under section 201(a).
					(3)LimitationAny
			 auction proceeds that would otherwise be deposited into the funds established
			 under subparagraphs (A) and (B) of paragraph (1) shall be treated as
			 miscellaneous receipts of the United States and deposited into the general fund
			 of the Treasury to the extent that the funds exceed—
						(A)for calendar year
			 2009, $25,000,000,000; and
						(B)for each
			 subsequent year, the product obtained by multiplying—
							(i)the
			 amount of the limitation established for the preceding year; by
							(ii)the ratio
			 described in section 102(d)(2)(B).
							IIIProvision of
			 credits
			301.Credits for
			 activities that take greenhouse gas precursors out of commerce in the United
			 States
				(a)In
			 generalThe President shall establish, by rule, a program under
			 which the President distributes credits to United States entities for certain
			 downstream activities in accordance with this section.
				(b)Use of fuels as
			 feedstocksIf the President determines that an entity has used a
			 covered fuel (other than coal) as a feedstock in calendar year 2012 or any
			 calendar year thereafter, so that the carbon dioxide associated with the
			 covered fuel will not be emitted, the President shall distribute to that entity
			 a quantity of credits equal to the quantity of covered fuel used as feedstock
			 by the entity during that calendar year, measured in carbon dioxide
			 equivalents.
				(c)Exporters of
			 covered fuelIf the President determines that an entity has
			 exported covered fuel (other than coal) (including exports of natural gas from
			 Alaska to Canada for reimportation into the United States) in calendar year
			 2012 or any calendar year thereafter, the President shall distribute to that
			 entity a quantity of credits equal to the quantity of covered fuel exported by
			 the entity during that calendar year, measured in carbon dioxide
			 equivalents.
				(d)Other
			 exportersIf the President determines that an entity has exported
			 hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, or nitrous oxide in
			 calendar year 2012 or any calendar year thereafter, the President shall
			 distribute to that entity a quantity of credits equal to the volume of
			 hydrofluorocarbons, per­fluo­ro­car­bons, sulfur hexafluoride, or nitrous oxide
			 exported by the entity during that calendar year, measured in carbon dioxide
			 equivalents.
				(e)Hydrofluorocarbon
			 destructionIf the President determines that an entity has
			 destroyed hy­dro­fluo­ro­car­bons in calendar year 2012 or any calendar year
			 thereafter, the President shall distribute to that entity a quantity of credits
			 equal to the volume of hy­dro­fluo­ro­car­bons destroyed by the entity during
			 that calendar year, measured in carbon dioxide equivalents.
				302.Credits for
			 carbon dioxide sequestrationIf the President determines that an entity
			 has sequestered in calendar year 2012 or any calendar year thereafter carbon
			 dioxide emissions in a geological formation in a manner the President
			 determines will achieve long-term greenhouse gas mitigation benefits, the
			 President shall distribute to that entity a quantity of credits equal to the
			 quantity of carbon dioxide sequestered by the entity during that calendar
			 year.
			303.Credits for
			 projects that offset other greenhouse gas emissions
				(a)EstablishmentThe
			 President shall establish, by rule, a program under which the President shall
			 distribute credits to entities that carry out offset projects in the United
			 States that—
					(1)(A)reduce any greenhouse
			 gas emissions that are not covered greenhouse gas emissions in calendar year
			 2012 or any calendar year thereafter; or
						(B)sequester a greenhouse gas in calendar
			 year 2012 or any calendar year thereafter;
						(2)meet the
			 requirements of section 601(c); and
					(3)are consistent
			 with maintaining the environmental integrity of the program under this
			 Act.
					(b)Categories of
			 offset projects eligible for streamlined procedures
					(1)In
			 generalThe program established under this section shall include
			 the use of streamlined procedures for distributing credits to categories of
			 projects for which the President determines there are broadly accepted
			 standards or methodologies for quantifying and verifying the long-term
			 greenhouse gas emission mitigation benefits of the projects.
					(2)Categories of
			 projectsThe streamlined procedures described in paragraph (1)
			 shall apply to—
						(A)landfill methane
			 use projects;
						(B)animal waste or
			 municipal wastewater methane use projects;
						(C)projects to
			 reduce sulfur hexafluoride emissions from transformers;
						(D)coal mine methane
			 use projects; and
						(E)such other
			 categories of projects as the President may specify by rule.
						(c)Distribution of
			 credits
					(1)In
			 generalIf the President determines that an entity has carried
			 out an offset project in calendar year 2012 or any calendar year thereafter
			 that is eligible under this section, the President shall distribute to that
			 entity a quantity of credits equal to the volume of greenhouse gas emissions
			 reduced or sequestered during that calendar year, measured in carbon dioxide
			 equivalents.
					(2)Unclassified
			 projectsWith respect to an offset project that is not classified
			 within any project category described in subsection (b), the President may
			 distribute less than 1 credit for each ton of greenhouse gas emissions reduced
			 or sequestered, measured in carbon dioxide equivalents.
					(d)Ineligible
			 offset projectsAn offset project shall not be eligible to
			 receive a credit under this section if the offset project is eligible to
			 receive credits or allowances under section 205, 206, 207, 301, or 302.
				IVTechnology,
			 adaptation, and assistance programs
			401.Early
			 technology deployment programs
				(a)In
			 general
					(1)AllocationBeginning
			 in fiscal year 2010, the Secretary shall use 80 percent of the funds deposited
			 in the Energy Technology Deployment Fund (other than funds used under sections
			 102(i)(3) and 205(f)(4)), without further appropriation or fiscal year
			 limitation, as follows:
						(A)45 percent of the
			 funds shall be used to carry out the zero- or low-carbon energy technologies
			 program under subsection (b).
						(B)35 percent of the
			 funds shall be used as follows:
							(i)28
			 percent shall be used to carry out the advanced coal and sequestration
			 technologies program under subsection (c).
							(ii)7
			 percent shall be used to carry out the cellulosic biomass ethanol and municipal
			 solid waste technology deployment programs.
							(C)20 percent shall
			 be used to carry out the advanced technology vehicles manufacturing incentive
			 program under subsection (e).
						(2)Adjustment of
			 program funding proportions
						(A)ReviewNot
			 later than September 30, 2013, the Secretary shall enter into appropriate
			 arrangements with the National Academy of Sciences to review, every 10 years,
			 the funding categories and percentages under this subsection to determine if
			 the categories and percentages are responsive to the greatest needs and
			 opportunities for deployment of advanced energy technology to mitigate climate
			 change.
						(B)AdjustmentOn
			 receipt of the report by the National Academy of Sciences, the Secretary may,
			 by rule, adjust the funding categories and percentages under this subsection to
			 implement the recommendations by the National Academy of Sciences.
						(b)Zero- or
			 low-carbon energy technologies deployment
					(1)DefinitionsIn
			 this subsection:
						(A)Energy
			 savingsThe term energy savings means megawatt-hours
			 of electricity or million British thermal units of natural gas saved by a
			 product, in comparison to projected energy consumption under the energy
			 efficiency standard applicable to the product.
						(B)High-efficiency
			 consumer productThe term high-efficiency consumer
			 product means a covered product to which an energy conservation standard
			 applies under section 325 of the Energy Policy and Conservation Act (42 U.S.C.
			 6295), if the energy efficiency of the product exceeds the energy efficiency
			 required under the standard.
						(C)Zero- or
			 low-carbon generationThe term zero- or low-carbon
			 generation means generation of electricity by an electric generation
			 unit that—
							(i)emits no carbon
			 dioxide into the atmosphere, or is fossil-fuel fired and emits into the
			 atmosphere not more than 250 pounds of carbon dioxide per megawatt-hour (after
			 adjustment for any carbon dioxide from the unit that is geologically
			 sequestered); and
							(ii)was placed into
			 commercial service after the date of enactment of this Act.
							(2)Financial
			 incentives programDuring each fiscal year beginning on or after
			 October 1, 2008, the Secretary shall competitively award financial incentives
			 under this subsection in the following technology categories:
						(A)Production of
			 electricity from new zero- or low-carbon generation.
						(B)Manufacture of
			 high-efficiency consumer products.
						(3)Requirements
						(A)In
			 generalThe Secretary shall make awards under this subsection to
			 producers of new zero- or low-carbon generation and to manufacturers of
			 high-efficiency consumer products—
							(i)in
			 the case of producers of new zero- or low-carbon generation, based on the bid
			 of each producer in terms of dollars per megawatt-hour of electricity
			 generated; and
							(ii)in
			 the case of manufacturers of high-efficiency consumer products, based on the
			 bid of each manufacturer in terms of dollars per megawatt-hour or million
			 British thermal units saved.
							(B)Acceptance of
			 bids
							(i)In
			 generalIn making awards under this subsection, the Secretary
			 shall—
								(I)solicit bids for
			 reverse auction from appropriate producers and manufacturers, as determined by
			 the Secretary; and
								(II)award financial
			 incentives to the producers and manufacturers that submit the lowest bids that
			 meet the requirements established by the Secretary.
								(ii)Factors for
			 conversion
								(I)In
			 generalFor the purpose of assessing bids under clause (i), the
			 Secretary shall specify a factor for converting megawatt-hours of electricity
			 and million British thermal units of natural gas to common units.
								(II)RequirementThe
			 conversion factor shall be based on the relative greenhouse gas emission
			 benefits of electricity and natural gas conservation.
								(C)Ineligible
			 unitsA new unit for the generation of electricity that uses
			 renewable energy resources shall not be eligible to receive an award under this
			 subsection if the unit receives renewable energy credits under a Federal
			 renewable portfolio standard.
						(4)Forms of
			 awards
						(A)Zero- and
			 low-carbon generatorsAn award for zero- or low-carbon generation
			 under this subsection shall be in the form of a contract to provide a
			 production payment for each year during the first 10 years of commercial
			 service of the generation unit in an amount equal to the product obtained by
			 multiplying—
							(i)the
			 amount bid by the producer of the zero- or low-carbon generation; and
							(ii)the
			 megawatt-hours estimated to be generated by the zero- or low-carbon generation
			 unit each year.
							(B)High-efficiency
			 consumer productsAn award for a high-efficiency consumer product
			 under this subsection shall be in the form of a lump sum payment in an amount
			 equal to the product obtained by multiplying—
							(i)the
			 amount bid by the manufacturer of the high-efficiency consumer product;
			 and
							(ii)the energy
			 savings during the projected useful life of the high-efficiency consumer
			 product, not to exceed 10 years, as determined under rules issued by the
			 Secretary.
							(c)Advanced coal
			 and sequestration technologies program
					(1)Advanced coal
			 technologies
						(A)Definition of
			 advanced coal generation technologyIn this paragraph, the term
			 advanced coal generation technology means advanced coal-fueled
			 power plant technologies that—
							(i)achieve a minimum
			 efficiency of 30 percent with respect to higher heating value of the feedstock
			 after all parasitic requirements for carbon dioxide capture and compression to
			 2,000 psia have been subtracted; and
							(ii)provide for
			 capture of a significant quantity of carbon dioxide emissions, as determined by
			 the Secretary.
							(B)Demonstration
			 projectsThe Secretary shall use 1/4 of the
			 funds provided to carry out this subsection during each year to support
			 demonstration projects using advanced coal generation technology, including
			 retrofit technology that could be deployed on existing coal generation
			 facilities.
						(C)Deployment
			 incentives
							(i)In
			 generalThe Secretary shall use 1/4 of the
			 funds provided to carry out this subsection during each fiscal year to provide
			 Federal financial incentives to facilitate the deployment of not more than 20
			 gigawatts of advanced coal generation technologies.
							(ii)AdministrationIn
			 providing incentives under this subparagraph, the Secretary shall—
								(I)provide
			 appropriate incentives for regulated investor-owned utilities, municipal
			 utilities, electric cooperatives, and independent power producers, as
			 determined by the Secretary; and
								(II)ensure that a
			 range of the domestic coal types is employed in the facilities that receive
			 incentives under this subparagraph.
								(iii)Funding
			 requirements
								(I)Sequestration
			 activitiesThe Secretary shall provide incentives only to
			 projects that will capture and sequester emissions of carbon dioxide.
								(II)Storage
			 agreement requiredThe Secretary shall require a binding storage
			 agreement for the carbon dioxide captured in a project under this subsection,
			 in a geologic storage project approved by the Secretary.
								(III)Projects
			 using certain coalsIn providing incentives under this
			 subparagraph, the Secretary shall set aside not less than 25 percent of any
			 funds made available to carry out this paragraph for projects using lower rank
			 coals, such as subbituminous coal and lignite.
								(iv)Distribution
			 of fundsA project that receives an award under this subparagraph
			 may elect 1 of the following Federal financial incentives:
								(I)A loan
			 guarantee.
								(II)A cost-sharing
			 grant for not more than 50 percent of the cost of the project.
								(III)Production
			 payments of not more than 1.5 cents per kilowatt-hour of electric output during
			 the first 10 years of commercial service of the project.
								(v)LimitationA
			 project may not receive an award under this subsection if the project receives
			 an award under subsection (d).
							(2)Sequestration
						(A)In
			 generalThe Secretary shall use 1/2 of the
			 funds provided to carry out this subsection during each fiscal year for
			 large-scale geologic carbon storage demonstration projects that use carbon
			 dioxide captured from facilities for the generation of electricity using coal
			 gasification or other advanced coal combustion processes, including facilities
			 that receive assistance under paragraph (1).
						(B)Project capital
			 and operating costsThe Secretary shall provide assistance under
			 this paragraph to reimburse the project owner for a percentage of the
			 incremental project capital and operating costs of the project that are
			 attributable to carbon capture and sequestration, as the Secretary determines
			 to be appropriate.
						(d)Fuel from
			 cellulosic biomass
					(1)In
			 generalThe Secretary shall provide deployment incentives under
			 this subsection to encourage a variety of projects to produce transportation
			 fuels from cellulosic biomass, relying on different feedstocks in different
			 regions of the United States.
					(2)Project
			 eligibilityIncentives under this subsection shall be provided on
			 a competitive basis to projects that produce fuels that—
						(A)meet United
			 States fuel and emissions specifications;
						(B)help diversify
			 domestic transportation energy supplies; and
						(C)improve or
			 maintain air, water, soil, and habitat quality.
						(3)IncentivesIncentives
			 under this subsection may consist of—
						(A)loan guarantees
			 for the construction of production facilities and supporting infrastructure;
			 or
						(B)production
			 payments through a reverse auction in accordance with paragraph (4).
						(4)Reverse
			 auction
						(A)In
			 generalIn providing incentives under this subsection, the
			 Secretary shall—
							(i)prescribe rules
			 under which producers of fuel from cellulosic biomass may bid for production
			 payments under paragraph (3)(B); and
							(ii)solicit bids
			 from producers of different classes of transportation fuel, as the Secretary
			 determines to be appropriate.
							(B)RequirementThe
			 rules under subparagraph (A) shall require that incentives shall be provided to
			 the producers that submit the lowest bid (in terms of cents per gallon) for
			 each class of transportation fuel from which the Secretary solicits a
			 bid.
						(e)Advanced
			 technology vehicles manufacturing incentive program
					(1)DefinitionsIn
			 this subsection:
						(A)Advanced
			 technology vehicleThe term advanced technology
			 vehicle means a light duty motor vehicle that meets—
							(i)the
			 Tier II Bin 5 emission standard established in rules prescribed by the
			 Administrator of the Environmental Protection Agency under section 202(i) of
			 the Clean Air Act (42 U.S.C. 7521(i)), or a lower numbered Bin emission
			 standard;
							(ii)any new emission
			 standard for fine particulate matter prescribed by the Administrator under that
			 Act; and
							(iii)at least 125
			 percent of the average base year combined fuel economy, calculated on an
			 energy-equivalent basis, for vehicles of a substantially similar
			 footprint.
							(B)Combined fuel
			 economyThe term combined fuel economy means—
							(i)the
			 combined city-highway miles per gallon values, as reported in accordance with
			 section 32908 of title 49, United States Code; and
							(ii)in
			 the case of an electric drive vehicle with the ability to recharge from an
			 off-board source, the reported mileage, as determined in a manner consistent
			 with the Society of Automotive Engineers recommended practice for that
			 configuration, or a similar practice recommended by the Secretary, using a
			 petroleum equivalence factor for the off-board electricity (as defined by the
			 Secretary).
							(C)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
							(i)incorporating
			 qualifying components into the design of advanced technology vehicles;
			 and
							(ii)designing new
			 tooling and equipment for production facilities that produce qualifying
			 components or advanced technology vehicles.
							(D)Qualifying
			 componentThe term qualifying component means a
			 component that the Secretary determines to be—
							(i)specially
			 designed for advanced technology vehicles; and
							(ii)installed for
			 the purpose of meeting the performance requirements of advanced technology
			 vehicles.
							(2)Manufacturer
			 facility conversion awardsThe Secretary shall provide facility
			 conversion funding awards under this subsection to automobile manufacturers and
			 component suppliers to pay 30 percent of the cost of—
						(A)re-equipping or
			 expanding an existing manufacturing facility to produce—
							(i)qualifying
			 advanced technology vehicles; or
							(ii)qualifying
			 components; and
							(B)engineering
			 integration of qualifying vehicles and qualifying components.
						(3)Period of
			 availability
						(A)In
			 generalAn award under paragraph (2) shall apply to—
							(i)facilities and
			 equipment placed in service after the date of enactment of this Act and before
			 January 1, 2016; and
							(ii)engineering
			 integration costs incurred after the date of enactment of this Act.
							(f)International
			 technology development
					(1)FundingBeginning
			 in fiscal year 2010, the Secretary of State shall, without further
			 appropriation or fiscal year limitation, use 20 percent of the funds deposited
			 in the Energy Technology Deployment Fund and any funds in the International
			 Technology Deployment Fund from the sale of international reserve allowances
			 under section 502(f)(4)(A), for purposes of carrying out an international
			 technology development program under this subsection.
					(2)Report
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall submit to Congress—
							(i)a
			 report on a strategy for leveraging funds available under this subsection to
			 encourage the deployment of energy technology with low or no greenhouse gas
			 emissions in key developing countries; and
							(ii)legislative
			 recommendations for carrying out the strategy.
							(B)Targeting
							(i)In
			 generalThe report shall recommend targeted countries, priority
			 technologies, and sectors.
							(ii)PriorityPriority
			 shall be given to countries that the President determines are making
			 substantial efforts to reduce the greenhouse gas emissions of the
			 countries.
							(C)GoalsThe
			 recommendations in the report shall be based on the dual goals of export
			 promotion and greenhouse gas reduction.
						(D)ComponentsComponents
			 of the strategy described in the report may include—
							(i)loan guarantees
			 and other funding mechanisms;
							(ii)cost sharing for
			 demonstration projects;
							(iii)information
			 sharing and capacity building;
							(iv)cooperative
			 benchmarking efforts;
							(v)joint research
			 and development initiatives;
							(vi)elimination of
			 financing and market barriers; and
							(vii)pursuing carbon
			 reduction strategies that align with general development plans (such as using
			 nuclear power, employing efficiency or fuel switching to reduce conventional
			 pollution, or avoiding deforestation).
							(3)ImplementationThe
			 program under this subsection, if the program is approved by Congress by law,
			 shall be administered by the Secretary of State, in consultation with—
						(A)the Secretary of
			 Energy;
						(B)the Secretary of
			 Commerce;
						(C)the Administrator
			 of the United States Agency for International Development;
						(D)the United States
			 Trade Representative; and
						(E)the Administrator
			 of the Environmental Protection Agency.
						402.Adaptation
			 programs
				(a)In
			 general
					(1)Auction
			 proceedsAll proceeds from auctions deposited into the Climate
			 Adaptation Fund shall be made available, without further appropriation or
			 fiscal year limitation, for the adaptation programs under this section.
					(2)Uses of
			 fundsFunds for adaptation shall be used as follows:
						(A)25 percent shall
			 be used by the President to address climate change impacts on coastal regions
			 of the United States (other than regions for which funding is received under
			 subparagraph (B)).
						(B)25 percent shall
			 be to address climate change impacts on regions in the United States above 50
			 degrees North latitude, in accordance with a plan submitted by such a region to
			 the President, with up to 5 percent of the funds for those regions made
			 available for research on impacts of climate change on those regions.
						(C)20 percent shall
			 be used by the President to address climate change impacts on natural resources
			 in the contiguous United States (other than in areas described in subparagraphs
			 (A) and (B)), with a priority given to—
							(i)studies or
			 research within the Climate Change Science Program, including basic data
			 acquisition and enhanced modeling systems, intended to better understand and
			 predict the impacts to water supply of global climate change;
							(ii)research and
			 development of new technologies to reclaim impaired and nontraditional water
			 supplies, including desalination technologies; and
							(iii)providing an
			 appropriate Federal cost-share through existing Federal programs to facilitate
			 the planning, design, and construction of projects to conserve water or
			 otherwise enhance water use efficiency, including facilities to reclaim and
			 reuse wastewater.
							(D)30 percent shall
			 be used for fish and wildlife conservation programs, with the total funding
			 under this subparagraph divided as follows:
							(i)18
			 percent shall be transferred to the subaccount of the Treasury known as the
			 Wildlife Conservation and Restoration Account established by section 3(a)(2) of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) in
			 accordance with subsection (b).
							(ii)18
			 percent shall be made available to States through the Federal aid to wildlife
			 restoration fund established under section 3(a)(1) of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669b(a)(1))) and the Dingell-Johnson Sport
			 Fish Restoration Act (commonly known as the Wallop-Breaux Act)
			 (16 U.S.C. 777 et seq.) in accordance with subsection (c).
							(iii)28 percent
			 shall be available for obligation or expenditure in accordance with section 5
			 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–7) in accordance with
			 subsection (d).
							(iv)36
			 percent shall be transferred to the Treasury subaccount described in subsection
			 (e)(2) for the purposes specified in subsection (e)(3).
							(3)Distribution
			 rulesThe President shall establish, by rule, a procedure to
			 distribute the adaptation assistance available for each calendar year under
			 subparagraphs (A) and (C) of paragraph (2).
					(4)Use of
			 fundsAdaptation assistance available for each calendar year
			 under subparagraphs (A) and (B) of paragraph (2) shall be used only for—
						(A)coastal and
			 estuarine land protection;
						(B)mitigation,
			 restoration, protection, and relocation of threatened coastal
			 communities;
						(C)coastal damage
			 prevention and restoration, including infrastructure replacement and
			 construction;
						(D)research and
			 deployment of technologies designed to address climate impacts; or
						(E)construction of
			 energy or transportation infrastructure capable of reducing carbon
			 emissions.
						(5)Report
						(A)In
			 generalNot later than September 30, 2008, and annually
			 thereafter, a State receiving adaptation assistance under this subsection shall
			 submit to the appropriate congressional committees, the Department of Commerce,
			 Department of the Interior, Environmental Protection Agency, and the Council on
			 Environmental Quality a report that describes actions taken to carry out this
			 subsection.
						(B)ContentThe
			 report shall include—
							(i)the
			 amount of obligations and expenditures to carry out this subsection;
							(ii)a
			 list of research questions and the results of research undertaken; and
							(iii)a
			 description of any project undertaken with the use of funds under this
			 subsection.
							(b)State wildlife
			 plans
					(1)In
			 generalFunds made available under subsection (a)(2)(D)(i) shall
			 be used by States to improve the ability of fish and wildlife to survive the
			 effects of climate change by—
						(A)developing
			 assessment information, conducting research, and undertaking monitoring of fish
			 and wildlife and the habitat of fish and wildlife;
						(B)developing and
			 undertaking projects to manage, conserve, and restore individual species of
			 fish and wildlife and populations; and
						(C)implementing
			 actions to manage, conserve, and restore fish and wildlife habitat.
						(2)Integrating
			 climate change considerations into State comprehensive wildlife conservation
			 strategiesEffective beginning on the date of enactment of this
			 Act, each State shall account for anticipated changes in climate and
			 anticipated changes in the natural environment in any revisions and updates to
			 the comprehensive wildlife conservation strategy required by section 4(d)(1)(D)
			 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(d)(1)(D))
			 undertaken after the date of enactment of this Act.
					(3)State matching
			 requirementNotwithstanding any other provision of law, the State
			 matching requirement for use of funds made available under subsection
			 (a)(2)(D)(i) shall be 10 percent of the cost of the projects carried out under
			 this subsection.
					(c)State wildlife
			 conservation programs
					(1)In
			 generalFunds made available under subsection (a)(2)(D)(ii) shall
			 be used by States to improve the ability of game and other species of fish and
			 wildlife to survive the effects of climate change by—
						(A)developing
			 assessment information, conducting research, and undertaking monitoring of game
			 and other species of fish and wildlife and the habitat of the game and other
			 species of fish and wildlife;
						(B)developing and
			 undertaking projects to manage, conserve, and restore individual game and other
			 species of fish and wildlife and populations; and
						(C)implementing
			 actions to manage, conserve, and restore fish and wildlife habitat.
						(2)Coordinating
			 game species climate change conservation efforts with State comprehensive
			 wildlife conservation strategiesA State shall coordinate, to the
			 maximum extent practicable, the efforts of the State under this section to
			 conserve game species in light of climate change impacts on the natural
			 environment with work carried out under the comprehensive wildlife conservation
			 strategy of the State required under section 4(d)(1)(D) of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c(d)(1)(D)).
					(3)Matching
			 requirementNotwithstanding any other provision of law, the State
			 matching requirement for use of funds made available under subsection
			 (a)(2)(D)(ii) shall be 10 percent of the cost of the projects carried out under
			 this subsection.
					(4)Savings
			 clauseNothing in this Act diminishes or affects the
			 authorization by Congress to appropriate funds to carry out the purposes of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) and the
			 Dingell-Johnson Sport Fish Restoration Act (commonly known as the
			 Wallop-Breaux Act) (16 U.S.C. 777 et seq.).
					(d)Land and water
			 conservation fund
					(1)In
			 generalFunds made available under subsection (a)(2)(D)(iii)
			 shall—
						(A)be available
			 without further appropriation;
						(B)remain available
			 until expended; and
						(C)be in addition to
			 any other funds made available from the land and water conservation fund
			 established under section 2 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
						(2)Allocation of
			 fundsOf funds made available under subsection
			 (a)(2)(D)(iii)—
						(A)50 percent shall
			 be used for Federal land acquisition purposes as provided in section 7 of the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–9); and
						(B)50 percent shall
			 be used for financial assistance to States as provided in section 6 of the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–8).
						(3)Federal land
			 acquisition projects
						(A)Priority
			 listThe President shall transmit, as part of the annual budget
			 proposal, a priority list for Federal land acquisition projects to be funded
			 under this section.
						(B)AvailabilityFunds
			 for Federal land acquisition provided under paragraph (2) shall be made
			 available, without further appropriation, 15 days after the date Congress
			 adjourns sine die for each year, for the projects identified on the priority
			 list of the President, unless prior to that date, legislation is enacted
			 establishing a different priority list.
						(C)Sites under
			 jurisdiction of Secretary of the Interior and Secretary of Agriculture
							(i)In
			 generalIn developing the annual land acquisition priority list,
			 the President shall require the Secretary of the Interior and the Secretary of
			 Agriculture to develop the priority list for the sites under the jurisdiction
			 of each Secretary.
							(ii)ConsultationThe
			 Secretaries shall prepare the lists in consultation with the head of each
			 affected bureau or agency, taking into account the best professional judgment
			 regarding the land acquisition priorities and policies of each bureau or
			 agency.
							(D)AreasAcquisition
			 of land or interests in land under this section shall be limited to
			 acquisitions within the external boundaries of—
							(i)a
			 unit of the National Park System;
							(ii)a
			 unit of the National Wildlife Refuge System;
							(iii)a
			 federally administered component of the National Wild and Scenic Rivers
			 System;
							(iv)a
			 component of the National Trails System;
							(v)a
			 component of the National Wilderness Preservation System;
							(vi)a National
			 Monument;
							(vii)any part of the
			 National Landscape Conservation System established by Congress or if the
			 boundary has been approved by Congress;
							(viii)a National
			 Conservation Area; or
							(ix)a
			 National Recreation Area administered by the Secretary of Agriculture.
							(e)National
			 Climate Change Conservation Wildlife Strategy
					(1)Development of
			 strategy
						(A)In
			 generalNot later than 2 years of the date of enactment of this
			 Act, the Secretary of the Interior, in consultation and coordination with the
			 Secretaries of Agriculture and Commerce, the National Research Council Science
			 Advisory Board, State fish and wildlife agencies, Indian tribes, conservation
			 organizations, and the public, shall develop a National Climate Change
			 Conservation Wildlife Strategy.
						(B)ContentsThe
			 strategy shall—
							(i)be
			 updated at least once every 5 years;
							(ii)be
			 based on the best available science, as identified by the Science Advisory
			 Board of the National Research Council;
							(iii)identify roles
			 and actions for each participating Federal agency and how that strategy will
			 work to complement State efforts, including coordination with State
			 Comprehensive Wildlife Conservation Strategies and other wildlife conservation
			 plans;
							(iv)identify and
			 provide for monitoring of all fish and wildlife populations affected by climate
			 change, including game and nongame species, habitat at risk, and wildlife
			 mitigation strategies;
							(v)establish
			 priorities for the conservation of game and nongame fish and wildlife, based on
			 which actions will have the greatest long-term benefit to the species and the
			 ecosystem, considering the likely effects of climate change, including sea
			 level rise and coastal inundation, and shifts in local and regional climate
			 regimes;
							(vi)provide for the
			 national climate change and wildlife science centers of the United States
			 Geological Survey to research impacts on wildlife and mechanisms for
			 adaptation, and to support Federal land management agencies;
							(vii)be implemented
			 on Federal land and on private land through Department of Agriculture land
			 conservation programs; and
							(viii)be implemented
			 through existing Federal wildlife programs.
							(2)Wildlife
			 conservation treasury subaccount
						(A)EstablishmentThere
			 is established a Climate Change Wildlife Conservation subaccount in the
			 Treasury to receive transfers of adaptation funds under subsection
			 (a)(2)(D)(iv).
						(B)UseThe
			 Secretary of the Interior shall have exclusive use of the funds in the Wildlife
			 Conservation subaccount for the purposes specified in paragraph (3).
						(3)Implementation
			 of the Climate Change Wildlife Conservation StrategyThe
			 Secretary of the Interior shall use funds in the Climate Change Wildlife
			 Conservation subaccount as follows:
						(A)4 percent for
			 development of the National Climate Change Conservation Wildlife Strategy,
			 except that if the Secretary of the Interior needs less than 2 percent for that
			 purpose, the Secretary may reallocate unneeded funds to implement the
			 Strategy.
						(B)8 percent for
			 monitoring under the National Climate Change Conservation Wildlife Strategy,
			 except that if the Secretary of the Interior needs less than 4 percent for that
			 purpose, the Secretary may reallocate unneeded funds to implement the
			 Strategy.
						(C)88 percent for
			 implementation of the National Climate Change Conservation Wildlife Strategy
			 through existing Federal programs, including not less than—
							(i)16
			 percent to the Secretary of the Interior for—
								(I)implementation of
			 the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(II)acquisition of
			 easements by the Fish and Wildlife Service; and
								(III)implementation
			 of a migratory bird climate change-related strategy;
								(ii)26
			 percent to the Secretary of Agriculture—
								(I)for
			 implementation of the climate change mitigation strategy of the Secretary on
			 National Forest land; and
								(II)to supplement
			 funding for private land conservation programs;
								(iii)26 percent to
			 the Secretary of the Interior for implementation of the climate mitigation
			 strategy of the Secretary—
								(I)on Bureau of Land
			 Management land;
								(II)in units of the
			 National Wildlife Refuge System;
								(III)in units of the
			 National Park System; and
								(IV)in areas to
			 improve fish passage and dam removal.
								(iv)10
			 percent to the Secretary of the Interior for—
								(I)the National Fish
			 Habitat Plan;
								(II)endangered
			 species program of the Fish and Wildlife Services; and
								(III)multinational
			 species conservation funds.
								(v)10
			 percent to the Secretary of Commerce for conservation programs of the National
			 Marine Fisheries Service for programs to—
								(I)sustain
			 fisheries;
								(II)protect marine
			 species; and
								(III)conserve marine
			 habitat.
								403.Assistance
			 programs
				(a)Auction
			 proceedsIn addition to any other amounts that are made available
			 for the programs, all proceeds from auctions deposited into the Energy
			 Assistance Fund shall be made available, without further appropriation or
			 fiscal year limitation, to the following programs in the following
			 ratios:
					(1)1/2
			 of the funds to the low-income home energy assistance program established under
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et
			 seq.);
					(2)1/4
			 of the funds to the Weatherization Assistance Program for Low-Income Persons
			 established under part A of title IV of the Energy Conservation and Production
			 Act (42 U.S.C. 6861 et seq.); and
					(3)1/4
			 of the funds to the rural energy assistance program established under
			 subsection (b).
					(b)Rural Energy
			 Assistance ProgramThe Secretary shall use funds made available
			 under subsection (a)(3) to provide financial assistance to promote the
			 availability of reasonably priced electricity in off-grid rural regions in
			 which electricity prices exceed 150 percent of the national average.
				VPeriodic review
			 and international leadership
			501.Executive
			 branch and congressional review of program
				(a)Interagency
			 review
					(1)In
			 generalNot later than January 1, 2013, the President shall
			 establish an interagency group—
						(A)to conduct the
			 annual review described in section 502(d) regarding comparable action by
			 foreign countries;
						(B)not later than
			 January 1, 2014, to make any recommendations with respect to foreign credits
			 and international offset projects under subsections (d) and (e); and
						(C)to conduct 5-year
			 reviews under paragraph (2).
						(2)5-year
			 review
						(A)In
			 generalNot later than January 1, 2016, and every 5 years
			 thereafter, the interagency group shall submit to the President the results of
			 the applicable review conducted under paragraph (1)(C).
						(B)Required
			 contentsEach 5-year review shall include—
							(i)an
			 analysis of whether each of the 5 largest trading partners of the United
			 States, as of the date on which the review is conducted, has taken comparable
			 action (as defined in section 502(a));
							(ii)an
			 analysis of whether the programs established under this Act have contributed to
			 an increase in electricity imports from Canada or Mexico;
							(iii)an analysis of
			 the status of the best available science and the status of technologies to
			 reduce, sequester, or avoid greenhouse gas emissions based on reports provided
			 by the National Academy of Sciences under paragraph (3); and
							(iv)an
			 analysis of the energy security implications of this Act, including the impact
			 on fuel diversity, energy infrastructure, and other relevant factors.
							(C)Permitted
			 contentsEach 5-year review may include an analysis of—
							(i)the
			 feasibility of regulating owners or operators of entities that—
								(I)emit
			 nonfuel-related greenhouse gases; and
								(II)that are not
			 subject to this Act;
								(ii)whether the
			 percentage of allowances for any calendar year that are auctioned, allocated,
			 or devoted to other purposes under title II should be modified;
							(iii)whether
			 regulated entities should be allowed to submit credits issued under foreign
			 greenhouse gas regulatory programs in lieu of allowances under section
			 102;
							(iv)whether the
			 President should distribute credits for offset projects carried out outside the
			 United States that do not receive credit under a foreign greenhouse gas
			 program;
							(v)whether and how
			 the value of allowances or credits banked for use during a future calendar year
			 should be discounted if the TAP price increases or the elimination of the TAP
			 provision are recommended under subsection (b)(2)(C)(ii); and
							(vi)such other
			 issues as the President may direct.
							(3)National
			 Academy of Sciences reportsAs soon as practicable after the date
			 of enactment of this Act, the President shall offer to enter into an agreement
			 with the National Academy of Sciences to develop periodic and timely reports on
			 the status of the best available science and the status of technologies to
			 reduce, sequester, or avoid greenhouse gas emissions.
					(4)Study of energy
			 security implications of greenhouse gas programBefore making any
			 recommendations under subsection (b), the President shall—
						(A)conduct a
			 comprehensive study of the energy security implications of the greenhouse gas
			 program established under this Act, including a study of the impact of the
			 program on fuel diversity, energy infrastructure, and other relevant factors;
			 and
						(B)submit to
			 Congress a report on the results of the study.
						(b)Presidential
			 recommendations to Congress
					(1)Recommendations
			 to achieve long-term emission reductionsIf the President
			 determines (based on the interagency review conducted under subsection
			 (a)(1)(C)) that the 5 largest trading partners of the United States are taking
			 comparable actions (as defined in section 502(a)) with respect to greenhouse
			 gas emissions, based on consideration of the best available science and
			 technology information provided under subsection (a)(3), the President shall
			 submit to Congress (in accordance with paragraph (2)) a report that recommends
			 such changes to the quantity of greenhouse gas allowances to be issued in
			 future allocation periods as the President determines are necessary—
						(A)to ensure that
			 the United States is undertaking an equitable share of the responsibility for
			 reducing atmospheric greenhouse gas concentrations; and
						(B)to reasonably
			 lead the United States to reduce the annual emissions of the United States to
			 levels that are at least 60 percent below 2006 levels by 2050 or to levels
			 consistent with the most recent assessments of the National Academy of
			 Sciences.
						(2)Reports to
			 Congress
						(A)5-year review
			 report
							(i)In
			 generalDuring the period beginning April 15, 2017, and ending
			 May 31, 2017, and every 5 years thereafter, the President shall submit to
			 Congress a report describing any recommendation of the President with respect
			 to amendments to this Act.
							(ii)RecommendationsThe
			 recommendations of each report shall take into account—
								(I)the results of
			 the review conducted under subsection (a)(1)(C); and
								(II)any
			 determinations made under paragraph (1).
								(B)Other
			 reportsDuring the period beginning on April 15 and ending on May
			 31 of any calendar year, the President may submit to Congress a report
			 describing any recommendation of the President with respect to amendments to
			 this Act.
						(C)AreasIn
			 any report submitted under subparagraph (A) or (B), the President shall make
			 recommendations with respect to whether, and the extent to which—
							(i)the
			 quantity of greenhouse gas allowances issued for future allocation periods
			 under section 101 should be reduced; and
							(ii)the TAP prices
			 under section 102(d) for future calendar years should be increased or the TAP
			 mechanism should be eliminated.
							(3)Report to
			 Congress on additional measuresIf, in any calendar year, TAPs
			 made in lieu of allowance submissions under section 102 are substantial, not
			 later than April 30 of the following calendar year, the President shall submit
			 to Congress a report describing the additional actions the President is taking,
			 and the recommendations the President has for additional congressional action,
			 to ensure that TAPs in future years will not interfere with achieving the
			 principal purposes of this Act over the long term.
					(c)Expedited
			 congressional action on certain presidential recommendations
					(1)ConsiderationNot
			 later than September 30 of any calendar year during which a report is submitted
			 under subsection (b)(2), the Senate and the House of Representatives may
			 consider a joint resolution, in accordance with paragraph (2), that—
						(A)amends section
			 101 to decrease the number of allowances to be issued, if and to the extent
			 specifically recommended by the President pursuant to subsection (b)(2);
			 or
						(B)amends section
			 102(d) to increase the TAP price, or to eliminate the TAP mechanism, if and to
			 the extent specifically recommended by the President pursuant to subsection
			 (b)(2).
						(2)RequirementsA
			 joint resolution considered under paragraph (1) shall—
						(A)be introduced
			 during the 45-day period beginning on the date on which a report is submitted
			 under subsection (b); and
						(B)after the
			 resolving clause and That, contain only 1 or more of the
			 following:
							
								(i)Effective
				beginning ________, the table in section 101 of the
				Low Carbon Economy Act of 2007
				is amended _____.”;
								(ii)Effective
				beginning ________, section 102(d) of the Low
				Carbon Economy Act of 2007 is amended _____.”; or
								(iii)Effective
				beginning ________, no TAP may be accepted by the President in lieu of an
				allowance under section 102 of the Low Carbon
				Economy Act of
				2007.
								;
							the
			 blanks being filled in with the effective dates, reductions in the quantity of
			 greenhouse gas allowances to be issued, or increases in the TAP price that were
			 specifically recommended by the President under subsection (b)(2).(3)Applicable
			 lawSubsections (b) through (g) of section 802 of title 5, United
			 States Code, shall apply to any joint resolution under this subsection.
					(d)Foreign
			 credits
					(1)RulesAfter
			 taking into consideration the initial interagency review under subsection
			 (a)(1)(B), the President may promulgate rules that authorize regulated entities
			 to submit credits issued under foreign greenhouse gas regulatory programs in
			 lieu of allowances under section 102.
					(2)Comparable
			 programsRules promulgated by the President under paragraph (1)
			 shall ensure that foreign credits submitted in lieu of allowances are from
			 foreign greenhouse gas regulatory programs that the President determines to
			 have a level of environmental integrity that is not less than the level of
			 environmental integrity of the programs under this Act.
					(e)International
			 offset project credits
					(1)Action by the
			 presidentAfter taking into consideration the results of the
			 interagency review under subsection (a)(1)(B), the President may promulgate
			 rules establishing a program under which the President distributes credits for
			 the greenhouse gas mitigation benefits of offset projects outside the United
			 States that—
						(A)meet the
			 requirements of section 601(c); and
						(B)maintain the
			 environment integrity of the program under this Act.
						(2)Streamlined
			 proceduresRules promulgated by the President under paragraph (1)
			 shall have streamlined procedures for distributing credits for the greenhouse
			 gas emission mitigation benefits of projects for which the President determines
			 there are broadly accepted standards or methodologies for quantifying and
			 verifying those benefits.
					(f)Limit on
			 international creditsRules promulgated by the President under
			 subsection (d) or (e) shall ensure that—
					(1)foreign credits
			 or greenhouse gas mitigation benefits of international offset projects have not
			 been and cannot be used in the future for compliance purposes under any foreign
			 greenhouse gas regulatory program; and
					(2)a regulated
			 entity does not use international offset project credits to meet more than 10
			 percent of the compliance obligations of the regulated entity under this
			 Act.
					502.International
			 reserve allowance requirement
				(a)DefinitionsIn
			 this section:
					(1)Baseline
			 emissions levelsThe term baseline emissions levels
			 means the historic greenhouse gas emissions attributed to a category of covered
			 goods of a specific covered foreign country, as determined under subsection
			 (e)(2).
					(2)Comparable
			 actionThe term comparable action means greenhouse
			 gas regulatory programs, requirements, and other measures adopted by a foreign
			 country that are determined by the President to be, in combination, comparable
			 in effect to the action taken by the United States to limit greenhouse gas
			 emissions pursuant to this Act, after taking into account the level of economic
			 development of the foreign country.
					(3)Compliance
			 yearThe term compliance year means each calendar
			 year for which the international reserve allowance requirements of subsection
			 (f) apply to a category of covered goods of a covered foreign country that is
			 imported into the United States.
					(4)Covered foreign
			 countryThe term covered foreign country means a
			 foreign country that is included on the covered list prepared under subsection
			 (f)(3)(B)(ii).
					(5)Covered
			 goodThe term covered good means each good that the
			 President identifies, by rule, as a greenhouse gas intensive good that is
			 closely related to goods, the cost of production of which in the United States
			 is affected by this Act.
					(6)Foreign
			 countryThe term foreign country means a Member of,
			 or observer government to, the World Trade Organization, other than the United
			 States.
					(7)Good of a
			 covered foreign countryThe term good of a covered foreign
			 country means a good originating in a specific covered foreign country,
			 as determined in accordance with rules of origin generally used by the United
			 States.
					(8)Greenhouse gas
			 intensive goodThe term greenhouse gas intensive
			 good means a good that—
						(A)is a primary
			 product; and
						(B)generates, in the
			 course of the manufacture of the good, a substantial quantity of direct and
			 indirect greenhouse gas emissions.
						(9)Indirect
			 greenhouse gas emissionsThe term indirect greenhouse gas
			 emissions means greenhouse gases emitted from the generation of
			 electricity that is consumed during the manufacture of a good.
					(10)International
			 agreementThe term international agreement means any
			 international agreement to which the United States is a party, including the
			 Marrakesh agreement establishing the World Trade Organization (WTO), done at
			 Marrakesh on April 15, 1994.
					(11)International
			 reserve allowanceThe term international reserve
			 allowance means an allowance (denominated in units of metric tons of
			 carbon dioxide equivalent) that is—
						(A)purchased from a
			 special reserve of allowances pursuant to subsection (f)(4)(A); and
						(B)used for purposes
			 of meeting the import allowance requirements of subsection (f).
						(12)Primary
			 productThe term primary product means—
						(A)iron, steel,
			 aluminum, cement, bulk glass, or paper; or
						(B)any other
			 manufactured product that—
							(i)is sold in bulk
			 for purposes of further manufacture; and
							(ii)generates, in
			 the course of the manufacture of the product, direct and indirect greenhouse
			 gas emissions that are comparable (on an emissions per dollar basis) to
			 emissions generated in the manufacture of products described in subparagraph
			 (A).
							(b)PurposesThe
			 purposes of this section are—
					(1)to ensure that
			 greenhouse gas emissions occurring outside the United States do not undermine
			 the objectives of the United States to address global climate change (as
			 described in section 2(1)); and
					(2)to encourage
			 effective international action to achieve those objectives through—
						(A)procedures
			 negotiated between the United States and other countries; or
						(B)measures taken by
			 the United States that comply with applicable international agreements.
						(c)International
			 negotiations
					(1)FindingCongress
			 finds that the purposes described in subsection (b) can be most effectively
			 addressed and achieved through procedures negotiated between the United States
			 and other countries.
					(2)Negotiating
			 objectiveTo the extent that the procedures described in
			 paragraph (1) involve measures affecting international trade in goods or
			 services, the climate change negotiating objective of the United States shall
			 be to conclude multilateral or bilateral agreements on the reduction of
			 greenhouse gas emissions that will help to achieve the purposes described in
			 subsection (b).
					(d)Interagency
			 review
					(1)In
			 generalThe interagency group established under section 501(a)(1)
			 shall determine whether, and the extent to which, each foreign country has
			 taken comparable action to limit the greenhouse gas emissions of the foreign
			 country.
					(2)Report to the
			 PresidentNot later than January 1, 2018, and every year
			 thereafter, the interagency group shall report the findings of the group to the
			 President relating to the review under paragraph (1).
					(3)Exclusion of
			 certain countriesThe interagency group may exclude from review
			 and report to the President those foreign countries that are identified in
			 clauses (ii) and (iii) of subsection (f)(3)(A).
					(e)Presidential
			 determinations
					(1)Comparable
			 action
						(A)In
			 generalNot later than January 1, 2019, and every year
			 thereafter, the President shall determine whether or not each foreign country
			 that is subject to the interagency review under subsection (d) has taken
			 comparable action to limit the greenhouse gas emissions of the foreign
			 country.
						(B)PublicationThe
			 President shall—
							(i)report to
			 Congress the determinations of the President under subparagraph (A); and
							(ii)publish the
			 determinations in the Federal Register.
							(2)Baseline
			 emission levels
						(A)In
			 generalThe President shall determine baseline emissions levels
			 under this section by determining the total annual average greenhouse gas
			 emissions attributed to each category of covered goods of a covered foreign
			 country during the 3-year period consisting of calendar years 2012 through
			 2014, based on the emissions, production, and other relevant data that are
			 available for that 3-year period.
						(B)Other
			 factorsTo the extent necessary, the President may also use
			 economic and engineering models and the best available information on
			 technology performance levels for the manufacture of specific categories of
			 covered goods in order to establish representative baseline emissions levels
			 for a specific category of covered goods of a covered foreign country.
						(f)International
			 reserve allowance requirements
					(1)In
			 general
						(A)Requirement for
			 declarationEffective beginning January 1, 2020, a United States
			 importer of covered goods shall be required, as a condition of importation or
			 withdrawal for consumption from a warehouse, to make a written declaration with
			 respect to each entry of imported covered goods.
						(B)ContentsThe
			 declaration shall provide that—
							(i)the
			 goods subject to the entry are accompanied by a sufficient number of
			 international reserve allowances, as determined under paragraph (6); or
							(ii)the goods are
			 not subject to the requirement to submit international reserve allowances
			 pursuant to the exclusion that is provided under paragraph (3).
							(2)Consequences of
			 failure to make declarationAn imported covered good that is not
			 accompanied by a written declaration pursuant to paragraph (1) shall not be
			 permitted to enter the customs territory of the United States.
					(3)Exclusion for
			 certain imports
						(A)DeterminationThe
			 requirement set forth in paragraph (1)(B)(i) shall not apply to the covered
			 goods of any foreign country if the President determines that—
							(i)the
			 foreign country has taken comparable action to limit the greenhouse gas
			 emissions of the foreign country, as provided under subsection (e)(1);
							(ii)the United
			 Nations has identified the foreign country as among the least-developed
			 developing countries; or
							(iii)the share of
			 the foreign country of total global greenhouse gas emissions is below a de
			 minimis percentage described in subparagraph (C).
							(B)Country
			 listsNot later than January 1, 2020, and every year thereafter,
			 the President shall develop and publish in the Federal Register the following 2
			 lists of foreign countries:
							(i)Excluded
			 listIn the excluded list, the President shall identify those
			 foreign countries the covered goods of which the President has determined under
			 subparagraph (A) are not subject to the international reserve allowance
			 requirements of this subsection.
							(ii)Covered
			 list
								(I)In
			 generalIn the covered list, the President shall identify those
			 foreign countries the covered goods of which are subject to the international
			 reserve allowance requirements of this subsection.
								(II)ContentThe
			 list shall consist of the names of those foreign countries that are not
			 included on the excluded list prepared under clause (i).
								(C)De minimis
			 threshold
							(i)In
			 generalFor purposes of this paragraph, a de minimis percentage
			 shall not be greater than 0.5 percent of total global greenhouse gas emissions,
			 as determined by the President, for the most recent calendar year for which
			 emissions and other relevant data is available.
							(ii)Deforestation
			 rateTo the extent that the President determines to be necessary
			 to achieve the purposes of this section, the President may consider the annual
			 average deforestation rate of a developing country during a representative
			 period in determining that the share of the country of total global greenhouse
			 gas emissions.
							(4)Source of
			 allowances
						(A)International
			 reserve allowances
							(i)In
			 generalA United States importer may meet the obligations of the
			 importer under this subsection by submitting international reserve allowances
			 that are issued in accordance with this subparagraph.
							(ii)Offer for
			 sale
								(I)In
			 generalDuring the 1-year period ending on January 1 of the first
			 calendar year for which compliance with this Act is required, the President
			 shall offer for sale international reserve allowances.
								(II)SourceThe
			 international reserve allowances shall be issued from a special reserve of
			 allowances that are separate from, and in addition to, the allowances issued
			 under section 201(b).
								(iii)Price
								(I)In
			 generalSubject to subclause (II), the President shall determine,
			 by rule, the methodology for setting the price of international reserve
			 allowances for each compliance year at a level that does not exceed the market
			 price of allowances issued under section 201(b) for the same year.
								(II)Maximum
			 priceThe price for international reserve allowances shall not
			 exceed—
									(aa)the
			 TAP price (as determined under section 102(d)); or
									(bb)the
			 clearing price for current year allowances established in the most recent
			 auction of allowances by the President under section 208.
									(iv)Serial
			 numberThe President shall assign a unique serial number to each
			 international reserve allowance issued under this subparagraph.
							(v)Trading
			 systemThe President may establish, by rule, a trading system for
			 the sale, exchange, purchase, transfer, and banking of international reserve
			 allowances.
							(vi)Regulated
			 entitiesInternational reserve allowances may not be submitted by
			 regulated entities to comply with the allowance submission requirements of
			 section 102.
							(vii)ProceedsAll
			 proceeds from the sale of international reserve allowances under this
			 subparagraph shall be—
								(I)deposited into a
			 special fund in the Treasury known as the International Energy
			 Technology Deployment Fund; and
								(II)available for
			 expenditure only for international technology development under section
			 401(f).
								(B)Foreign
			 allowances
							(i)In
			 generalA United States importer may submit, in lieu of
			 international reserve allowances issued under this subsection, foreign
			 allowances or similar compliance instruments that a foreign country has
			 distributed under a comparable cap and trade program.
							(ii)Comparable cap
			 and trade programFor purposes of clause (i), a comparable cap
			 and trade program shall include any greenhouse gas regulatory program that a
			 foreign country has adopted to limit the greenhouse gas emissions of the
			 foreign country, if the President certifies that the program—
								(I)places a
			 quantitative limitation on the total quantity of greenhouse gas emissions of
			 the foreign country (expressed in terms of tons per year) and achieves that
			 limitation through an allowance trading system;
								(II)satisfies
			 criteria that the President shall establish for key requirements related to the
			 enforceability of the cap and trade program, including requirements for
			 monitoring, reporting, verification procedures, and allowance tracking;
			 and
								(III)is a comparable
			 action.
								(C)Foreign
			 credits
							(i)In
			 generalA United States importer may submit, in lieu of
			 international reserve allowances issued under this subsection, foreign credits
			 and credits for international offset projects that the President has authorized
			 for use under subsections (d) and (e) of section 501.
							(ii)ApplicationThe
			 quantitative limit placed on the use of the allowances by a regulated entity
			 under subsection 501(f)(2) shall not apply to a United States importer under
			 this section.
							(5)Written
			 declaration of importer
						(A)Unique serial
			 numbersA United States importer shall include in each written
			 declaration subject to paragraph (1) the unique serial numbers of the
			 international reserve allowances, foreign allowances, or foreign credits
			 associated with the covered goods subject to entry.
						(B)Retirement of
			 allowancesThe President shall retire the international reserve
			 allowances, foreign allowances, or foreign credits that are included in a
			 written declaration subject to paragraph (1).
						(C)Corrected
			 declaration
							(i)In
			 generalIf, after making the declaration required under paragraph
			 (1), the United States importer has reason to believe that a declaration
			 contains information that is not correct, the importer shall, not later than 30
			 calendar days after the date of discovery of the error, make a corrected
			 declaration.
							(ii)MethodA
			 corrected declaration shall be made by submission of a letter or other written
			 statement to the Customs office where the original declaration was
			 filed.
							(6)Calculation of
			 sufficiency of allowances
						(A)Methodology
							(i)In
			 generalThe President shall establish, by rule, the methodology
			 for calculating the required number of international reserve allowances that a
			 United States importer must submit with the written declaration under
			 subsection (a) for each category of covered goods of each covered foreign
			 country.
							(ii)FormulaThe
			 President shall develop a general formula for calculating the international
			 reserve allowance requirement that applies, on a per unit basis, to each
			 covered good of a covered foreign country that is imported during each
			 compliance year.
							(B)Initial
			 compliance yearSubject to subparagraph (C), the formulas under
			 subparagraphs (A) and (C) shall establish an international reserve allowance
			 requirement (per unit imported into the United States) for the first compliance
			 year for each category of covered goods of each covered foreign country that is
			 equal to the quotient obtained by dividing—
							(i)the
			 excess, if any, of the total emissions from the foreign country that are
			 attributable to the category of covered goods produced during the most recent
			 year for which data are available, over the baseline emissions level of the
			 foreign country determined for that category of covered goods; by
							(ii)the total number
			 of units of output of the covered good produced in the foreign country during
			 the most recent year.
							(C)Adjustments for
			 initial compliance yearThe President shall adjust the
			 international reserve allowance requirement applicable to the first compliance
			 year to—
							(i)reflect the ratio
			 that—
								(I)allowances that
			 were allocated at no cost under title II to entities within the industry sector
			 manufacturing the covered goods for the year when the covered goods were
			 imported into the United States; bears to
								(II)the emissions of
			 that industry sector; and
								(ii)take into
			 account the level of economic development of the foreign country of origin of
			 the imported covered goods.
							(D)Adjustments for
			 subsequent compliance yearsFor each subsequent compliance year,
			 the President shall revise, as appropriate, the international reserve allowance
			 requirement applicable to each category of imported covered goods of each
			 covered foreign country to reflect changes in—
							(i)the
			 factors described in subparagraphs (B) and (C);
							(ii)the total
			 quantity of the annual greenhouse gas allowances issued under section 201 and
			 payments made in lieu of the submission of allowances pursuant to section
			 102(a)(2); and
							(iii)other matters
			 that the President considers to be relevant in revising the international
			 reserve allowance requirement to achieve the purposes of this section.
							(E)PublicationNot
			 later than 90 days before the beginning of each applicable calendar year, the
			 President shall publish in the Federal Register a schedule describing the
			 required number of international reserve allowances for each category of
			 imported covered goods of each covered foreign country, as calculated under
			 this paragraph.
						(7)Consistency
			 with international agreementsThe President shall adjust the
			 international reserve allowance requirements established under this subsection
			 (including the number of international reserve allowances required for each
			 category of covered goods of a covered foreign country) as necessary to ensure
			 that the United States complies with all applicable international
			 agreements.
					(8)Termination of
			 international reserve allowance requirementThe international
			 reserve allowance requirements of this subsection shall not apply to the
			 covered goods of a covered foreign country on a determination made by the
			 President under paragraph (3)(A) with respect to covered goods of that foreign
			 country.
					(9)Implementing
			 rulesNot later than January 1, 2019, the President shall issue,
			 pursuant to notice and comment rulemaking, final rules for implementing the
			 international reserve allowance requirements established under this
			 subsection.
					(g)Adjustment of
			 international reserve allowance requirements
					(1)In
			 generalNot later than January 1, 2023, and each year thereafter,
			 the President shall prepare and submit to Congress a report that assesses the
			 effectiveness of the existing international reserve allowance requirements of
			 subsection (f) with respect to covered goods of each covered foreign
			 country.
					(2)Inadequate
			 requirementsIf the President finds that those international
			 reserve allowance requirements are not adequate to achieve the purposes of this
			 section, the President shall, simultaneously with the submission of the report
			 under paragraph (1), adjust the stringency of the existing international
			 reserve allowance requirements applicable to imported covered goods or take
			 other such actions for improving the effectiveness of the international reserve
			 allowance requirements with respect to imported covered goods in any manner
			 that complies with all applicable international agreements.
					(3)Effective
			 dateThe revised international reserve allowance requirements
			 take effect beginning on January 1 of the calendar year immediately following
			 the date that the President adjusts the requirements under this
			 subsection.
					VIGeneral
			 provisions
			601.Monitoring and
			 reporting
				(a)In
			 generalThe President shall require, by rule, that a regulated
			 entity shall perform such monitoring and submit such reports as the President
			 determines to be necessary to carry out this Act.
				(b)Submission of
			 informationThe President shall establish, by rule, any procedure
			 the President determines to be necessary to ensure the completeness,
			 consistency, transparency, and accuracy of reports under subsection (a),
			 including—
					(1)accounting and
			 reporting standards for covered greenhouse gas emissions;
					(2)standardized
			 methods of calculating covered greenhouse gas emissions in specific industries
			 from other information the President determines to be available and reliable,
			 such as energy consumption data, materials consumption data, production data,
			 or other relevant activity data;
					(3)if the President
			 determines that a method described in paragraph (2) is not feasible for a
			 regulated entity, a standardized method of estimating covered greenhouse gas
			 emissions of the regulated entity;
					(4)a method of
			 avoiding double-counting of covered greenhouse gas emissions;
					(5)a procedure to
			 prevent a regulated entity from avoiding the requirements of this Act
			 by—
						(A)reorganization
			 into multiple entities; or
						(B)outsourcing the
			 operations or activities of the regulated entity with respect to covered
			 greenhouse gas emissions; and
						(6)a procedure for
			 the verification of data relating to covered greenhouse gas emissions
			 by—
						(A)regulated
			 entities; and
						(B)independent
			 verification organizations.
						(c)Determining
			 eligibility for credits, agricultural sequestration allowances, bonus
			 allowances for geological sequestration, and early reduction
			 allowances
					(1)In
			 generalAn entity shall provide the President with the
			 information described in paragraph (2) in connection with any application to
			 receive—
						(A)an agricultural
			 project allowance under section 205;
						(B)an early
			 reduction allowance under section 206 (unless, and to the extent that, the
			 President determines that providing the information would not be feasible for
			 the entity);
						(C)a carbon capture
			 and sequestration bonus allowance under section 207; or
						(D)a credit under
			 section 301, 302, or 303.
						(2)Required
			 information
						(A)Greenhouse gas
			 emissions reductionIn the case of a greenhouse gas emissions
			 reduction, the entity shall provide the President with information verifying
			 that, as determined by the President—
							(i)the
			 entity has achieved an actual reduction in greenhouse gas emissions—
								(I)relative to
			 historic emissions levels of the entity; and
								(II)taking into
			 consideration any increase in other greenhouse gas emissions of the entity;
			 and
								(ii)if
			 the reduction exceeds the net reduction of direct greenhouse gas emissions of
			 the entity, the entity reported a reduction that was adjusted so as not to
			 exceed the net reduction.
							(B)Greenhouse gas
			 sequestrationIn the case of a greenhouse gas sequestration, the
			 entity shall provide the President with information verifying that, as
			 determined by the President, the entity has achieved actual increases in net
			 sequestration, taking into account the total use of materials and energy by the
			 entity in carrying out the sequestration.
						(d)Harmonization
			 with international standardsThe President shall, to the maximum
			 extent practicable, harmonize the rules and procedures developed under this Act
			 with the rules and procedures of other countries that have market-based
			 greenhouse gas regulatory programs.
				602.Enforcement
				(a)Failure To
			 submit allowances
					(1)Payment to
			 PresidentA regulated entity that fails to submit an allowance
			 (or a credit or TAP in lieu of an allowance) for a calendar year not later than
			 March 31 of the following calendar year shall pay to the President, for each
			 allowance the regulated entity failed to submit, an amount equal to the product
			 obtained by multiplying—
						(A)the TAP price for
			 that calendar year; and
						(B)3.
						(2)Failure to
			 payA regulated entity that fails to make a payment to the
			 President under paragraph (1) by December 31 of the calendar year following the
			 calendar year for which the payment is due shall be subject to subsection (b)
			 or (c), or both.
					(b)Civil
			 enforcement
					(1)PenaltyA
			 person that the President determines to be in violation of this Act (including
			 any rules promulgated under this Act) shall be subject to a civil penalty of
			 not more than $25,000 for each day during which the entity is in violation, in
			 addition to any amount required under subsection (a)(1).
					(2)InjunctionThe
			 President may bring a civil action for a temporary or permanent injunction
			 against any person described in paragraph (1).
					(c)Criminal
			 penaltiesA person that willfully fails to comply with this Act
			 (including any rules promulgated under this Act) shall be subject to a fine
			 under title 18, United States Code, or imprisonment for not to exceed 5 years,
			 or both.
				603.Administrative
			 provisions
				(a)DelegationTo
			 carry out this Act, the President may—
					(1)delegate and
			 assign any duties or powers imposed on or assigned to the President; and
					(2)promulgate any
			 rules necessary to carry out this Act.
					(b)Data
					(1)In
			 generalIn carrying out this Act, the President may use any
			 authority provided under section 11 of the Energy Supply and Environmental
			 Coordination Act of 1974 (15 U.S.C. 796).
					(2)Definition of
			 energy informationFor the purposes of carrying out this Act, the
			 definition of the term energy information under section 11 of the
			 Energy Supply and Environmental Coordination Act of 1974 (15 U.S.C. 796) shall
			 be considered to include any information the President determines to be
			 necessary or appropriate to carry out this Act.
					604.Judicial
			 review
				(a)In
			 generalExcept as provided in subsection (b), section 336(b) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6306(b)) shall apply to a
			 review of any rule issued under this Act in the same manner, and to the same
			 extent, that section applies to a rule issued under sections 323, 324, and 325
			 of that Act (42 U.S.C. 6293, 6294, 6295).
				(b)ExceptionA
			 petition for review of a rule under this Act shall be filed in the United
			 States Court of Appeals for the District of Columbia.
				605.Savings
			 provisionNothing in this Act
			 affects the authority of Congress to—
				(1)limit, terminate,
			 or change the value of an allowance or credit issued under this Act; or
				(2)modify
			 allocations of allowances or the distribution of proceeds of allowance
			 auctions.
				
